     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 1 of 43 Page ID #:267

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Central District
                                                   __________  District of
                                                                        of California
                                                                           __________

 DANIELLE HOWARD MARTINEZ, an individual and                        )
 guardian ad litem, on behalf of D.P., a minor, K.P., a             )
 minor, and T.W., a minor, individually and on behalf               )
  of all others similarly situated, - SEE ATTACHED                  )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 5:20-cv-01796-DMG-KK
                                                                    )
    GAVIN NEWSOM, in his official capacity as                       )
 Governor of California; STATE OF CALIFORNIA; -                     )
                  SEE ATTACHED                                      )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) GAVIN NEWSOM, in his official capacity as Governor of California; STATE OF
                                           CALIFORNIA; - SEE ATTACHED




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Fazil A. Munir, Esq.
                                           4000 MacArthur Blvd East Tower #600
                                           Newport Beach, CA 92660
                                           and Deborah S. Reisdorph, Esq.
                                           16541 Gothard St, Suite 208
                                           Huntington Beach, CA 92647

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 2 of 43 Page ID #:268



1                      ATTACHMENT 1 TO SUMMONS (Parties)
2
                       UNITED STATES DISTRICT COURT
3
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
4
      DANIELLE HOWARD MARTINEZ, an                )
5
      individual and guardian ad litem, on behalf ) CASE NO. 5:20-cv-01796-DMG-
6     of D.P., a minor, K.P., a minor, and T.W.,  ) KK
7
      a minor; AMBER WOOD, an individual;         )
      LASHONDA HUBBARD, an individual             ) JUDGE: Hon. Dolly M. Gee
8     and guardian ad litem, on behalf of P.C., a )
9     minor, all individually and on behalf of all)
      others similarly situated,                  )
10
                                                  )
11                            Plaintiffs,         )
      v.                                          )
12
                                                  )
13    GAVIN NEWSOM, in his official               )
14
      capacity as Governor of California;         )
      STATE OF CALIFORNIA; TONY                   )
15    THURMOND, in his official capacity as       )
16    State Superintendent of Public Education    )
      and Director of Education; CALIFORNIA )
17
      DEPARTMENT OF EDUCATION;                    )
18    STATE BOARD OF EDUCATION;                   )
      SONIA Y. ANGELL, in her official            )
19
      capacity as the State Public Health Officer )
20    and Department of Public Health Director; )
21
      CALIFORNIA HEALTH AND                       )
      HUMAN SERVICES AGENCY;                      )
22    CALIFORNIA DEPARTMENT OF                    )
23    PUBLIC HEALTH; ALAMEDA                      )
      COUNTY STUDENT EXCHANGE                     )
24
      PROG.; ALAMEDA UNIFIED                      )
25    SCHOOL DISTRICT; ALBANY CITY )
      UNIFIED SCHOOL DISTRICT;                    )
26
      BERKELEY UNIFIED SCHOOL                     )
27    DISTRICT; CALIFORNIA SCHOOL                 )
28                                           PAGE 1 OF 22
                      MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 3 of 43 Page ID #:269



1

2     FOR THE BLIND (STATE SPECIAL SCHOOL); CALIFORNIA SCHOOL
      FOR THE DEAF-FREMONT (STATE SPECIAL SCHOOL); CASTRO
3
      VALLEY UNIFIED SCHOOL DISTRICT; DIAGNOSTIC CENTER,
4     NORTHERN CALIFORNIA (STATE SPECIAL SCHOOL); DUBLIN
      UNIFIED SCHOOL DISTRICT; EMERY UNIFIED SCHOOL DISTRICT;
5
      FREMONT UNIFIED SCHOOL DISTRICT; HAYWARD UNIFIED
6     SCHOOL DISTRICT; LIVERMORE VALLEY JOINT UNIFIED
7
      SCHOOL DISTRICT; MOUNTAIN HOUSE ELEMENTARY SCHOOL
      DISTRICT; NEW HAVEN UNIFIED SCHOOL DISTRICT; NEWARK
8     UNIFIED SCHOOL DISTRICT; OAKLAND UNIFIED SCHOOL
9     DISTRICT; PIEDMONT CITY UNIFIED SCHOOL DISTRICT;
      PLEASANTON UNIFIED SCHOOL DISTRICT; SAN LEANDRO
10
      UNIFIED SCHOOL DISTRICT; SAN LORENZO UNIFIED SCHOOL
11    DISTRICT; SBE - LATITUDE 37.8 HIGH SCHOOL; SUNOL GLEN
      UNIFIED SCHOOL DISTRICT; ALPINE COUNTY UNIFIED SCHOOL
12
      DISTRICT; AMADOR; COUNTY UNIFIED SCHOOL DISTRICT;
13    BANGOR UNION ELEMENTARY SCHOOL DISTRICT; BIGGS
14
      UNIFIED SCHOOL DISTRICT; CHICO UNIFIED SCHOOL DISTRICT;
      DURHAM UNIFIED SCHOOL DISTRICT; GOLDEN FEATHER UNION;
15    ELEMENTARY SCHOOL DISTRICT; GRIDLEY UNIFIED SCHOOL
16    DISTRICT; MANZANITA ELEMENTARY SCHOOL DISTRICT;
      OROVILLE CITY ELEMENTARY SCHOOL DISTRICT; OROVILLE
17
      UNION HIGH SCHOOL DISTRICT; PALERMO UNION ELEMENTARY
18    SCHOOL DISTRICT; PARADISE UNIFIED SCHOOL DISTRICT;
      PIONEER UNION ELEMENTARY SCHOOL DISTRICT; THERMALITO
19
      UNION ELEMENTARY SCHOOL DISTRICT; BRET HARTE UNION
20    HIGH SCHOOL DISTRICT; CALAVERAS UNIFIED SCHOOL
21
      DISTRICT; MARK TWAIN UNION ELEMENTARY SCHOOL
      DISTRICT; VALLECITO UNION SCHOOL DISTRICT; COLUSA
22    UNIFIED SCHOOL DISTRICT; MAXWELL UNIFIED SCHOOL
23    DISTRICT; PIERCE JOINT UNIFIED SCHOOL DISTRICT; WILLIAMS
      UNIFIED SCHOOL DISTRICT; ACALANES UNION HIGH SCHOOL
24
      DISTRICT; ANTIOCH UNIFIED SCHOOL DISTRICT; BRENTWOOD
25    UNION ELEMENTARY SCHOOL DISTRICT; BYRON UNION
      ELEMENTARY SCHOOL DISTRICT; CANYON ELEMENTARY
26
      SCHOOL DISTRICT; CONTRA COSTA SELPA SCHOOL DISTRICT;
27    JOHN SWETT UNIFIED SCHOOL DISTRICT; KNIGHTSEN
28                                          PAGE 2 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 4 of 43 Page ID #:270



1     ELEMENTARY SCHOOL DISTRICT; LAFAYETTE ELEMENTARY
2     SCHOOL DISTRICT; LIBERTY UNION HIGH SCHOOL DISTRICT;
      MARTINEZ UNIFIED SCHOOL DISTRICT; MORAGA ELEMENTARY
3
      SCHOOL DISTRICT; MT. DIABLO UNIFIED SCHOOL DISTRICT;
4     OAKLEY UNION ELEMENTARY SCHOOL DISTRICT; ORINDA
      UNION ELEMENTARY SCHOOL DISTRICT; PITTSBURG UNIFIED
5
      SCHOOL DISTRICT; SAN RAMON VALLEY UNIFIED SCHOOL
6     DISTRICT; SBE - JOHN HENRY HIGH SCHOOL DISTRICT; SBE -
7
      ROCKETSHIP FUTURO ACADEMY; WALNUT CREEK
      ELEMENTARY SCHOOL DISTRICT; WEST CONTRA COSTA
8     UNIFIED SCHOOL DISTRICT; DEL NORTE COUNTY UNIFIED
9     SCHOOL DISTRICT; BLACK OAK MINE UNIFIED SCHOOL
      DISTRICT; BUCKEYE UNION ELEMENTARY SCHOOL DISTRICT;
10
      CAMINO UNION ELEMENTARY SCHOOL DISTRICT; EL DORADO
11    UNION HIGH SCHOOL DISTRICT; GOLD OAK UNION
      ELEMENTARY SCHOOL DISTRICT; GOLD TRAIL UNION
12
      ELEMENTARY SCHOOL DISTRICT; INDIAN DIGGINGS
13    ELEMENTARY SCHOOL DISTRICT; LAKE TAHOE UNIFIED
14
      SCHOOL DISTRICT; LATROBE SCHOOL DISTRICT SCHOOL
      DISTRICT; MOTHER LODE UNION ELEMENTARY SCHOOL
15    DISTRICT; PIONEER UNION ELEMENTARY SCHOOL DISTRICT;
16    PLACERVILLE UNION ELEMENTARY SCHOOL DISTRICT;
      POLLOCK PINES ELEMENTARY SCHOOL DISTRICT; RESCUE
17
      UNION ELEMENTARY SCHOOL DISTRICT; SILVER FORK
18    ELEMENTARY SCHOOL DISTRICT; ALVINA ELEMENTARY
      SCHOOL DISTRICT; BIG CREEK ELEMENTARY SCHOOL
19
      DISTRICT; BURREL UNION ELEMENTARY SCHOOL DISTRICT;
20    CARUTHERS UNIFIED SCHOOL DISTRICT; CENTRAL UNIFIED
21
      SCHOOL DISTRICT; CLAY JOINT ELEMENTARY SCHOOL
      DISTRICT; CLOVIS UNIFIED SCHOOL DISTRICT; COALINGA-
22    HURON UNIFIED SCHOOL DISTRICT; DIAGNOSTIC CENTER,
23    CENTRAL CALIFORNIA (STATE SPECIAL SCHOOL); FIREBAUGH-
      LAS DELTAS UNIFIED SCHOOL DISTRICT; FOWLER UNIFIED
24
      SCHOOL DISTRICT; FRESNO UNIFIED SCHOOL DISTRICT;
25    GOLDEN PLAINS UNIFIED SCHOOL DISTRICT; KERMAN UNIFIED
      SCHOOL DISTRICT; KINGS CANYON JOINT UNIFIED SCHOOL
26
      DISTRICT; KINGSBURG ELEMENTARY CHARTER SCHOOL
27    DISTRICT; KINGSBURG JOINT UNION HIGH SCHOOL DISTRICT;
28                                          PAGE 3 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 5 of 43 Page ID #:271



1     LATON JOINT UNIFIED SCHOOL DISTRICT; MENDOTA UNIFIED
2     SCHOOL DISTRICT; MONROE ELEMENTARY SCHOOL DISTRICT;
      ORANGE CENTER SCHOOL DISTRICT; PACIFIC UNION
3
      ELEMENTARY SCHOOL DISTRICT; PARLIER UNIFIED SCHOOL
4     DISTRICT; PINE RIDGE ELEMENTARY SCHOOL DISTRICT; RAISIN
      CITY ELEMENTARY SCHOOL DISTRICT; RIVERDALE JOINT
5
      UNIFIED SCHOOL DISTRICT; SANGER UNIFIED SCHOOL
6     DISTRICT; SELMA UNIFIED SCHOOL DISTRICT; SIERRA UNIFIED
7
      SCHOOL DISTRICT; WASHINGTON COLONY ELEMENTARY
      SCHOOL DISTRICT; WASHINGTON UNIFIED SCHOOL DISTRICT;
8     WEST PARK ELEMENTARY SCHOOL DISTRICT; WESTSIDE
9     ELEMENTARY SCHOOL DISTRICT; CAPAY JOINT UNION
      ELEMENTARY SCHOOL DISTRICT; HAMILTON UNIFIED SCHOOL
10
      DISTRICT SCHOOL DISTRICT; LAKE ELEMENTARY SCHOOL
11    DISTRICT; ORLAND JOINT UNIFIED SCHOOL DISTRICT; PLAZA
      ELEMENTARY SCHOOL DISTRICT; PRINCETON JOINT UNIFIED
12
      SCHOOL DISTRICT; STONY CREEK JOINT UNIFIED SCHOOL
13    DISTRICT; WILLOWS UNIFIED SCHOOL DISTRICT; ARCATA
14
      ELEMENTARY SCHOOL DISTRICT; BIG LAGOON UNION
      ELEMENTARY SCHOOL DISTRICT; BLUE LAKE UNION
15    ELEMENTARY SCHOOL DISTRICT; BRIDGEVILLE ELEMENTARY
16    SCHOOL DISTRICT; CUDDEBACK UNION ELEMENTARY SCHOOL
      DISTRICT; CUTTEN ELEMENTARY SCHOOL DISTRICT; EUREKA
17
      CITY SCHOOLS SCHOOL DISTRICT; FERNDALE UNIFIED SCHOOL
18    DISTRICT; FIELDBROOK ELEMENTARY SCHOOL DISTRICT;
      FORTUNA ELEMENTARY SCHOOL DISTRICT; FORTUNA UNION
19
      HIGH SCHOOL DISTRICT; FRESHWATER ELEMENTARY SCHOOL
20    DISTRICT; GARFIELD ELEMENTARY SCHOOL DISTRICT; GREEN
21
      POINT ELEMENTARY SCHOOL DISTRICT; HYDESVILLE
      ELEMENTARY SCHOOL DISTRICT; JACOBY CREEK ELEMENTARY
22    SCHOOL DISTRICT; KLAMATH-TRINITY JOINT UNIFIED SCHOOL
23    DISTRICT; KNEELAND ELEMENTARY SCHOOL DISTRICT; LOLETA
      UNION ELEMENTARY SCHOOL DISTRICT; MAPLE CREEK
24
      ELEMENTARY SCHOOL DISTRICT; MATTOLE UNIFIED SCHOOL
25    DISTRICT; MCKINLEYVILLE UNION ELEMENTARY SCHOOL
      DISTRICT; NORTHERN HUMBOLDT UNION HIGH SCHOOL
26
      DISTRICT; ORICK ELEMENTARY SCHOOL DISTRICT; PACIFIC
27    UNION ELEMENTARY SCHOOL DISTRICT; PENINSULA UNION
28                                          PAGE 4 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 6 of 43 Page ID #:272



1     SCHOOL DISTRICT; RIO DELL ELEMENTARY SCHOOL DISTRICT;
2     SCOTIA UNION ELEMENTARY SCHOOL DISTRICT; SOUTH BAY
      UNION ELEMENTARY SCHOOL DISTRICT; SOUTHERN HUMBOLDT
3
      JOINT UNIFIED SCHOOL DISTRICT; TRINIDAD UNION
4     ELEMENTARY SCHOOL DISTRICT; BRAWLEY ELEMENTARY
      SCHOOL DISTRICT; BRAWLEY UNION HIGH SCHOOL DISTRICT;
5
      CALEXICO UNIFIED SCHOOL DISTRICT; CALIPATRIA UNIFIED
6     SCHOOL DISTRICT; CENTRAL UNION HIGH SCHOOL DISTRICT;
7
      EL CENTRO ELEMENTARY SCHOOL DISTRICT; HEBER
      ELEMENTARY SCHOOL DISTRICT; HOLTVILLE UNIFIED SCHOOL
8     DISTRICT; IMPERIAL UNIFIED SCHOOL DISTRICT; MAGNOLIA
9     UNION ELEMENTARY SCHOOL DISTRICT; MCCABE UNION
      ELEMENTARY SCHOOL DISTRICT; MEADOWS UNION
10
      ELEMENTARY SCHOOL DISTRICT; MULBERRY ELEMENTARY
11    SCHOOL DISTRICT; SAN PASQUAL VALLEY UNIFIED SCHOOL
      DISTRICT; SEELEY UNION ELEMENTARY SCHOOL DISTRICT;
12
      WESTMORLAND UNION ELEMENTARY SCHOOL DISTRICT; BIG
13    PINE UNIFIED SCHOOL DISTRICT; BISHOP UNIFIED SCHOOL
14
      DISTRICT; DEATH VALLEY UNIFIED SCHOOL DISTRICT; INYO
      COUNTY CAREER TECHNICAL EDUCATION; LONE PINE UNIFIED
15    SCHOOL DISTRICT; OWENS VALLEY UNIFIED SCHOOL DISTRICT;
16    ROUND VALLEY JOINT ELEMENTARY SCHOOL DISTRICT; ARVIN
      UNION SCHOOL DISTRICT; BAKERSFIELD CITY SCHOOL
17
      DISTRICT; BEARDSLEY ELEMENTARY SCHOOL DISTRICT;
18    BELRIDGE ELEMENTARY SCHOOL DISTRICT; BLAKE
      ELEMENTARY SCHOOL DISTRICT; BUTTONWILLOW UNION
19
      ELEMENTARY SCHOOL DISTRICT; CALIENTE UNION
20    ELEMENTARY SCHOOL DISTRICT; DELANO JOINT UNION HIGH
21
      SCHOOL DISTRICT; DELANO UNION ELEMENTARY SCHOOL
      DISTRICT; DI GIORGIO ELEMENTARY SCHOOL DISTRICT; EDISON
22    ELEMENTARY SCHOOL DISTRICT; EL TEJON UNIFIED SCHOOL
23    DISTRICT; ELK HILLS ELEMENTARY SCHOOL DISTRICT;
      FAIRFAX ELEMENTARY SCHOOL DISTRICT; FRUITVALE
24
      ELEMENTARY SCHOOL DISTRICT; GENERAL SHAFTER
25    ELEMENTARY SCHOOL DISTRICT; GREENFIELD UNION SCHOOL
      DISTRICT; KERN HIGH SCHOOL DISTRICT; KERNVILLE UNION
26
      ELEMENTARY SCHOOL DISTRICT; LAKESIDE UNION SCHOOL
27    DISTRICT; LAMONT ELEMENTARY SCHOOL DISTRICT; LINNS
28                                          PAGE 5 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 7 of 43 Page ID #:273



1     VALLEY-POSO FLAT UNION SCHOOL DISTRICT; LOST HILLS
2     UNION ELEMENTARY SCHOOL DISTRICT; MAPLE ELEMENTARY
      SCHOOL DISTRICT; MARICOPA UNIFIED SCHOOL DISTRICT;
3
      MCFARLAND UNIFIED SCHOOL DISTRICT; MCKITTRICK
4     ELEMENTARY SCHOOL DISTRICT; MIDWAY ELEMENTARY
      SCHOOL DISTRICT; MOJAVE UNIFIED SCHOOL DISTRICT; MUROC
5
      JOINT UNIFIED SCHOOL DISTRICT; NORRIS ELEMENTARY
6     SCHOOL DISTRICT; PANAMA-BUENA VISTA UNION SCHOOL
7
      DISTRICT; POND UNION ELEMENTARY SCHOOL DISTRICT; RAND
      JOINT ELEMENTARY SCHOOL DISTRICT; RICHLAND UNION
8     ELEMENTARY SCHOOL DISTRICT; RIO BRAVO-GREELEY UNION
9     ELEMENTARY SCHOOL DISTRICT; ROSEDALE UNION
      ELEMENTARY SCHOOL DISTRICT; SEMITROPIC ELEMENTARY
10
      SCHOOL DISTRICT; SIERRA SANDS UNIFIED SCHOOL DISTRICT;
11    SOUTH FORK UNION SCHOOL DISTRICT; SOUTHERN KERN
      UNIFIED SCHOOL DISTRICT; STANDARD ELEMENTARY SCHOOL
12
      DISTRICT; TAFT CITY SCHOOL DISTRICT; TAFT UNION HIGH
13    SCHOOL DISTRICT; TEHACHAPI UNIFIED SCHOOL DISTRICT;
14
      VINELAND ELEMENTARY SCHOOL DISTRICT; WASCO UNION
      ELEMENTARY SCHOOL DISTRICT; WASCO UNION HIGH SCHOOL
15    DISTRICT; ARMONA UNION ELEMENTARY SCHOOL DISTRICT;
16    CENTRAL UNION ELEMENTARY SCHOOL DISTRICT; CORCORAN
      JOINT UNIFIED SCHOOL DISTRICT; HANFORD ELEMENTARY
17
      SCHOOL DISTRICT; HANFORD JOINT UNION HIGH SCHOOL
18    DISTRICT; ISLAND UNION ELEMENTARY SCHOOL DISTRICT;
      KINGS RIVER-HARDWICK UNION ELEMENTARY SCHOOL
19
      DISTRICT; KIT CARSON UNION ELEMENTARY SCHOOL DISTRICT;
20    LAKESIDE UNION ELEMENTARY SCHOOL DISTRICT; LEMOORE
21
      UNION ELEMENTARY SCHOOL DISTRICT; LEMOORE UNION HIGH
      SCHOOL DISTRICT; PIONEER UNION ELEMENTARY SCHOOL
22    DISTRICT; REEF-SUNSET UNIFIED SCHOOL DISTRICT;
23    KELSEYVILLE UNIFIED SCHOOL DISTRICT; KONOCTI UNIFIED
      SCHOOL DISTRICT; LAKEPORT UNIFIED SCHOOL DISTRICT;
24
      LUCERNE ELEMENTARY SCHOOL DISTRICT; MIDDLETOWN
25    UNIFIED SCHOOL DISTRICT; UPPER LAKE UNIFIED SCHOOL
      DISTRICT; BIG VALLEY JOINT UNIFIED SCHOOL DISTRICT; FORT
26
      SAGE UNIFIED SCHOOL DISTRICT; JANESVILLE UNION
27    ELEMENTARY SCHOOL DISTRICT; JOHNSTONVILLE
28                                          PAGE 6 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 8 of 43 Page ID #:274



1     ELEMENTARY SCHOOL DISTRICT; LASSEN UNION HIGH SCHOOL
2     DISTRICT; RAVENDALE-TERMO ELEMENTARY SCHOOL
      DISTRICT; RICHMOND ELEMENTARY SCHOOL DISTRICT;
3
      SHAFFER UNION ELEMENTARY SCHOOL DISTRICT; SUSANVILLE
4     ELEMENTARY SCHOOL DISTRICT; WESTWOOD UNIFIED SCHOOL
      DISTRICT; ABC UNIFIED SCHOOL DISTRICT; ACTON-AGUA DULCE
5
      UNIFIED SCHOOL DISTRICT; ALHAMBRA UNIFIED SCHOOL
6     DISTRICT; ANTELOPE VALLEY UNION HIGH SCHOOL DISTRICT;
7
      ARCADIA UNIFIED SCHOOL DISTRICT; AZUSA UNIFIED SCHOOL
      DISTRICT; BALDWIN PARK UNIFIED SCHOOL DISTRICT; BASSETT
8     UNIFIED SCHOOL DISTRICT; BELLFLOWER UNIFIED SCHOOL
9     DISTRICT; BEVERLY HILLS UNIFIED SCHOOL DISTRICT; BONITA
      UNIFIED SCHOOL DISTRICT; BURBANK UNIFIED SCHOOL
10
      DISTRICT; CASTAIC UNION SCHOOL DISTRICT; CENTINELA
11    VALLEY UNION HIGH SCHOOL DISTRICT; CHARTER OAK
      UNIFIED SCHOOL DISTRICT; CLAREMONT UNIFIED SCHOOL
12
      DISTRICT; COMPTON UNIFIED SCHOOL DISTRICT; COVINA-
13    VALLEY UNIFIED SCHOOL DISTRICT; CULVER CITY UNIFIED
14
      SCHOOL DISTRICT; DIAGNOSTIC CENTER, SOUTHERN
      CALIFORNIA (STATE SPECIAL SCHOOL); DOWNEY UNIFIED
15    SCHOOL DISTRICT; DUARTE UNIFIED SCHOOL DISTRICT; EAST
16    WHITTIER CITY ELEMENTARY SCHOOL DISTRICT; EASTSIDE
      UNION ELEMENTARY SCHOOL DISTRICT; EL MONTE CITY
17
      SCHOOL DISTRICT; EL MONTE UNION HIGH SCHOOL DISTRICT;
18    EL RANCHO UNIFIED SCHOOL DISTRICT; EL SEGUNDO UNIFIED
      SCHOOL DISTRICT; GARVEY ELEMENTARY SCHOOL DISTRICT;
19
      GLENDALE UNIFIED SCHOOL DISTRICT; GLENDORA UNIFIED
20    SCHOOL DISTRICT; GORMAN JOINT SCHOOL DISTRICT
21
      HACIENDA LA PUENTE UNIFIED SCHOOL DISTRICT; HAWTHORNE
      SCHOOL DISTRICT; HERMOSA BEACH CITY ELEMENTARY
22    SCHOOL DISTRICT; HUGHES-ELIZABETH LAKES UNION
23    ELEMENTARY SCHOOL DISTRICT; INGLEWOOD UNIFIED SCHOOL
      DISTRICT; KEPPEL UNION ELEMENTARY SCHOOL DISTRICT; LA
24
      CANADA UNIFIED SCHOOL DISTRICT; LANCASTER ELEMENTARY
25    SCHOOL DISTRICT; LAS VIRGENES UNIFIED SCHOOL DISTRICT;
      LAWNDALE ELEMENTARY SCHOOL DISTRICT; LENNOX SCHOOL
26
      DISTRICT; LITTLE LAKE CITY ELEMENTARY SCHOOL DISTRICT;
27    LONG BEACH UNIFIED SCHOOL DISTRICT; LOS ANGELES
28                                          PAGE 7 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 9 of 43 Page ID #:275



1     COUNTY OFFICE OF EDUCATION; LOS ANGELES UNIFIED
2     SCHOOL DISTRICT; LOS NIETOS SCHOOL DISTRICT; LOWELL
      JOINT SCHOOL DISTRICT; LYNWOOD UNIFIED SCHOOL
3
      DISTRICT; MANHATTAN BEACH UNIFIED SCHOOL DISTRICT ;
4     MONROVIA UNIFIED SCHOOL DISTRICT; MONTEBELLO UNIFIED
      SCHOOL DISTRICT; MOUNTAIN VIEW ELEMENTARY SCHOOL
5
      DISTRICT; NEWHALL SCHOOL DISTRICT; NORWALK-LA MIRADA
6     UNIFIED SCHOOL DISTRICT; PALMDALE ELEMENTARY SCHOOL
7
      DISTRICT; PALOS VERDES PENINSULA UNIFIED SCHOOL
      DISTRICT; PARAMOUNT UNIFIED SCHOOL DISTRICT; PASADENA
8     UNIFIED SCHOOL DISTRICT; POMONA UNIFIED SCHOOL
9     DISTRICT; REDONDO BEACH UNIFIED SCHOOL DISTRICT;
      ROSEMEAD ELEMENTARY SCHOOL DISTRICT; ROWLAND
10
      UNIFIED SCHOOL DISTRICT; SAN GABRIEL UNIFIED SCHOOL
11    DISTRICT; SAN MARINO UNIFIED SCHOOL DISTRICT; SANTA
      MONICA-MALIBU UNIFIED SCHOOL DISTRICT; SAUGUS UNION
12
      SCHOOL DISTRICT; SBE - ACADEMIA AVANCE CHARTER; SBE -
13    CELERITY HIMALIA; SBE - LOS ANGELES COLLEGE PREP
14
      ACADEMY; SBE - NEW WEST CHARTER; SBE - PREPA TEC LOS
      ANGELES HIGH; SBE - THE SCHOOL OF ARTS AND ENTERPRISE;
15    SOUTH PASADENA UNIFIED SCHOOL DISTRICT; SOUTH WHITTIER
16    ELEMENTARY SCHOOL DISTRICT; SULPHUR SPRINGS UNION
      SCHOOL DISTRICT; TEMPLE CITY UNIFIED SCHOOL DISTRICT;
17
      TORRANCE UNIFIED SCHOOL DISTRICT; VALLE LINDO
18    ELEMENTARY SCHOOL DISTRICT; WALNUT VALLEY UNIFIED
      SCHOOL DISTRICT; WEST COVINA UNIFIED SCHOOL DISTRICT;
19
      WESTSIDE UNION ELEMENTARY SCHOOL DISTRICT; WHITTIER
20    CITY ELEMENTARY SCHOOL DISTRICT; WHITTIER UNION HIGH
21
      SCHOOL DISTRICT; WILLIAM S. HART UNION HIGH SCHOOL
      DISTRICT; WILSONA ELEMENTARY SCHOOL DISTRICT;
22    WISEBURN UNIFIED SCHOOL DISTRICT; ALVIEW-DAIRYLAND
23    UNION ELEMENTARY SCHOOL DISTRICT; BASS LAKE JOINT
      UNION ELEMENTARY SCHOOL DISTRICT; CHAWANAKEE
24
      UNIFIED SCHOOL DISTRICT; CHOWCHILLA ELEMENTARY
25    SCHOOL DISTRICT; CHOWCHILLA UNION HIGH SCHOOL
      DISTRICT; GOLDEN VALLEY UNIFIED SCHOOL DISTRICT;
26
      MADERA UNIFIED SCHOOL DISTRICT; RAYMOND-KNOWLES
27    UNION ELEMENTARY SCHOOL DISTRICT; YOSEMITE UNIFIED
28                                          PAGE 8 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 10 of 43 Page ID #:276



1    SCHOOL DISTRICT; BOLINAS-STINSON UNION SCHOOL DISTRICT;
2    KENTFIELD ELEMENTARY SCHOOL DISTRICT; LAGUNA JOINT
     ELEMENTARY SCHOOL DISTRICT; LAGUNITAS ELEMENTARY
3
     SCHOOL DISTRICT; LARKSPUR-CORTE MADERA SCHOOL
4    DISTRICT; LINCOLN ELEMENTARY SCHOOL DISTRICT; MILL
     VALLEY ELEMENTARY SCHOOL DISTRICT; MILLER CREEK
5
     ELEMENTARY SCHOOL DISTRICT; NICASIO SCHOOL DISTRICT;
6    NOVATO UNIFIED SCHOOL DISTRICT; REED UNION ELEMENTARY
7
     SCHOOL DISTRICT; ROSS ELEMENTARY SCHOOL DISTRICT; ROSS
     VALLEY ELEMENTARY SCHOOL DISTRICT; SAN RAFAEL CITY
8    ELEMENTARY SCHOOL DISTRICT; SAN RAFAEL CITY HIGH
9    SCHOOL DISTRICT; SAUSALITO MARIN CITY SCHOOL DISTRICT;
     SBE - ROSS VALLEY ELEMENTARY SCHOOL DISTRICT;
10
     SHORELINE UNIFIED SCHOOL DISTRICT; TAMALPAIS UNION
11   HIGH SCHOOL DISTRICT; MARIPOSA COUNTY UNIFIED SCHOOL
     DISTRICT; ANDERSON VALLEY UNIFIED SCHOOL DISTRICT;
12
     ARENA UNION ELEMENTARY SCHOOL DISTRICT; ARENA UNION
13   ELEMENTARY/POINT ARENA JOINT UNION HIGH SCHOOL
14
     DISTRICT; FORT BRAGG UNIFIED SCHOOL DISTRICT;
     LAYTONVILLE UNIFIED SCHOOL DISTRICT; LEGGETT VALLEY
15   UNIFIED SCHOOL DISTRICT; MANCHESTER UNION ELEMENTARY
16   SCHOOL DISTRICT; MENDOCINO UNIFIED SCHOOL DISTRICT;
     POINT ARENA JOINT UNION HIGH SCHOOL DISTRICT;
17
     POTTERVALLEY COMMUNITY UNIFIED SCHOOL DISTRICT;
18   ROUND VALLEY UNIFIED SCHOOL DISTRICT; UKIAH UNIFIED
     SCHOOL DISTRICT; WILLITS UNIFIED SCHOOL DISTRICT;
19
     ATWATER ELEMENTARY SCHOOL DISTRICT; BALLICO-CRESSEY
20   ELEMENTARY SCHOOL DISTRICT SCHOOL DISTRICT; DELHI
21
     UNIFIED SCHOOL DISTRICT; DOS PALOS ORO LOMA JOINT
     UNIFIED SCHOOL DISTRICT; EL NIDO ELEMENTARY SCHOOL
22   DISTRICT; GUSTINE UNIFIED SCHOOL DISTRICT; HILMAR
23   UNIFIED SCHOOL DISTRICT; LE GRAND UNION ELEMENTARY
     SCHOOL DISTRICT; LE GRAND UNION HIGH SCHOOL DISTRICT;
24
     LIVINGSTON UNION SCHOOL DISTRICT; LOS BANOS UNIFIED
25   SCHOOL DISTRICT; MCSWAIN UNION ELEMENTARY SCHOOL
     DISTRICT; MERCED CITY ELEMENTARY SCHOOL DISTRICT;
26
     MERCED RIVER UNION ELEMENTARY SCHOOL DISTRICT;
27   MERCED UNION HIGH SCHOOL DISTRICT; PLAINSBURG UNION
28                                       PAGE 9 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 11 of 43 Page ID #:277



1    ELEMENTARY SCHOOL DISTRICT; PLANADA ELEMENTARY
2    SCHOOL DISTRICT; SNELLING-MERCED FALLS UNION
     ELEMENTARY SCHOOL DISTRICT; WEAVER UNION SCHOOL
3
     DISTRICT; WINTON SCHOOL DISTRICT; MODOC JOINT UNIFIED
4    SCHOOL DISTRICT; SURPRISE VALLEY JOINT UNIFIED SCHOOL
     DISTRICT; TULELAKE BASIN JOINT UNIFIED SCHOOL DISTRICT;
5
     EASTERN SIERRA UNIFIED SCHOOL DISTRICT; MAMMOTH
6    UNIFIED SCHOOL DISTRICT; ALISAL UNION SCHOOL DISTRICT;
7
     BIG SUR UNIFIED SCHOOL DISTRICT; BRADLEY UNION
     ELEMENTARY SCHOOL DISTRICT; CARMEL UNIFIED SCHOOL
8    DISTRICT; CHUALAR UNION SCHOOL DISTRICT; GONZALES
9    UNIFIED SCHOOL DISTRICT; GRAVES ELEMENTARY SCHOOL
     DISTRICT; GREENFIELD UNION ELEMENTARY SCHOOL
10
     DISTRICT; KING CITY UNION SCHOOL DISTRICT; LAGUNITA
11   ELEMENTARY SCHOOL DISTRICT; MISSION UNION ELEMENTARY
     SCHOOL DISTRICT; MONTEREY PENINSULA UNIFIED SCHOOL
12
     DISTRICT; NORTH MONTEREY COUNTY UNIFIED SCHOOL
13   DISTRICT; PACIFIC GROVE UNIFIED SCHOOL DISTRICT; SALINAS
14
     CITY ELEMENTARY SCHOOL DISTRICT; SALINAS UNION HIGH
     SCHOOL DISTRICT; SAN ANTONIO UNION ELEMENTARY SCHOOL
15   DISTRICT; SAN ARDO UNION ELEMENTARY SCHOOL DISTRICT;
16   SAN LUCAS UNION ELEMENTARY SCHOOL DISTRICT; SANTA
     RITA UNION ELEMENTARY SCHOOL DISTRICT; SOLEDAD
17
     UNIFIED SCHOOL DISTRICT; SOUTH MONTEREY COUNTY JOINT
18   UNION HIGH SCHOOL DISTRICT; SPRECKELS UNION
     ELEMENTARY SCHOOL DISTRICT; WASHINGTON UNION
19
     ELEMENTARY SCHOOL DISTRICT; CALISTOGA JOINT UNIFIED
20   SCHOOL DISTRICT; HOWELL MOUNTAIN ELEMENTARY SCHOOL
21
     DISTRICT; NAPA VALLEY UNIFIED SCHOOL DISTRICT; POPE
     VALLEY UNION ELEMENTARY SCHOOL DISTRICT; SAINT HELENA
22   UNIFIED SCHOOL DISTRICT; CHICAGO PARK ELEMENTARY
23   SCHOOL DISTRICT; CLEAR CREEK ELEMENTARY SCHOOL
     DISTRICT; GRASS VALLEY ELEMENTARY SCHOOL DISTRICT;
24
     NEVADA CITY ELEMENTARY SCHOOL DISTRICT; ;NEVADA JOINT
25   UNION HIGH SCHOOL DISTRICT; PENN VALLEY UNION
     ELEMENTARY SCHOOL DISTRICT; PLEASANT RIDGE UNION
26
     ELEMENTARY SCHOOL DISTRICT; TWIN RIDGES ELEMENTARY
27   SCHOOL DISTRICT; UNION HILL ELEMENTARY SCHOOL
28                                       PAGE 10 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 12 of 43 Page ID #:278



1    DISTRICT; ANAHEIM ELEMENTARY SCHOOL DISTRICT;
2    ANAHEIM UNION HIGH SCHOOL DISTRICT; BREA-OLINDA
     UNIFIED SCHOOL DISTRICT; BUENA PARK ELEMENTARY
3
     SCHOOL DISTRICT; CAPISTRANO UNIFIED SCHOOL DISTRICT;
4    CENTRAL ORANGE COUNTY CTE PARTNERSHIP; CENTRALIA
     ELEMENTARY SCHOOL DISTRICT; COLLEGE AND CAREER
5
     ADVANTAGE; CYPRESS ELEMENTARY SCHOOL DISTRICT;
6    FOUNTAIN VALLEY ELEMENTARY SCHOOL DISTRICT;
7
     FULLERTON ELEMENTARY SCHOOL DISTRICT; FULLERTON
     JOINT UNION HIGH SCHOOL DISTRICT; GARDEN GROVE UNIFIED
8    SCHOOL DISTRICT; HUNTINGTON BEACH CITY ELEMENTARY
9    SCHOOL DISTRICT; HUNTINGTON BEACH UNION HIGH SCHOOL
     DISTRICT; IRVINE UNIFIED SCHOOL DISTRICT; LA HABRA CITY
10
     ELEMENTARY SCHOOL DISTRICT; LAGUNA BEACH UNIFIED
11   SCHOOL DISTRICT; LOS ALAMITOS UNIFIED SCHOOL DISTRICT;
     MAGNOLIA ELEMENTARY SCHOOL DISTRICT; NEWPORT-MESA
12
     UNIFIED SCHOOL DISTRICT; OCEAN VIEW SCHOOL DISTRICT;
13   ORANGE UNIFIED SCHOOL DISTRICT; PLACENTIA-YORBA LINDA
14
     UNIFIED SCHOOL DISTRICT; SADDLEBACK VALLEY UNIFIED
     SCHOOL DISTRICT; SANTA ANA UNIFIED SCHOOL DISTRICT;
15   SAVANNA ELEMENTARY SCHOOL DISTRICT; SBE - MAGNOLIA
16   SCIENCE ACADEMY SANTA ANA; TUSTIN UNIFIED SCHOOL
     DISTRICT; WESTMINSTER SCHOOL DISTRICT; OUT-OF-STATE,
17
     NON-PUBLIC, NON-SECTARIAN SCHOOLS; ACKERMAN CHARTER
18   SCHOOL DISTRICT; ALTA-DUTCH FLAT UNION ELEMENTARY
     SCHOOL DISTRICT; AUBURN UNION ELEMENTARY SCHOOL
19
     DISTRICT; COLFAX ELEMENTARY SCHOOL DISTRICT; DRY
20   CREEK JOINT ELEMENTARY SCHOOL DISTRICT; EUREKA UNION
21
     SCHOOL DISTRICT; FORESTHILL UNION ELEMENTARY SCHOOL
     DISTRICT; LOOMIS UNION ELEMENTARY SCHOOL DISTRICT;
22   NEWCASTLE ELEMENTARY SCHOOL DISTRICT; PLACER HILLS
23   UNION ELEMENTARY SCHOOL DISTRICT; PLACER UNION HIGH
     SCHOOL DISTRICT; ROCKLIN UNIFIED SCHOOL DISTRICT;
24
     ROSEVILLE CITY ELEMENTARY SCHOOL DISTRICT; ROSEVILLE
25   JOINT UNION HIGH SCHOOL DISTRICT; TAHOE-TRUCKEE
     UNIFIED SCHOOL DISTRICT; WESTERN PLACER UNIFIED SCHOOL
26
     DISTRICT; PLUMAS UNIFIED SCHOOL DISTRICT; ALVORD
27   UNIFIED SCHOOL DISTRICT; BANNING UNIFIED SCHOOL
28                                       PAGE 11 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 13 of 43 Page ID #:279



1    DISTRICT; BEAUMONT UNIFIED SCHOOL DISTRICT; CALIFORNIA
2    SCHOOL FOR THE DEAF-RIVERSIDE (STATE SPECIAL SCHOOL);
     COACHELLA VALLEY UNIFIED SCHOOL DISTRICT; CORONA-
3
     NORCO UNIFIED SCHOOL DISTRICT; DESERT CENTER UNIFIED
4    SCHOOL DISTRICT; DESERT SANDS UNIFIED SCHOOL DISTRICT;
     HEMET UNIFIED SCHOOL DISTRICT; JURUPA UNIFIED SCHOOL
5
     DISTRICT; LAKE ELSINORE UNIFIED SCHOOL DISTRICT;
6    MENIFEE UNION ELEMENTARY SCHOOL DISTRICT; MORENO
7
     VALLEY UNIFIED SCHOOL DISTRICT; MURRIETA VALLEY
     UNIFIED SCHOOL DISTRICT; NUVIEW UNION SCHOOL DISTRICT;
8    PALM SPRINGS UNIFIED SCHOOL DISTRICT; PALO VERDE
9    UNIFIED SCHOOL DISTRICT; PERRIS ELEMENTARY SCHOOL
     DISTRICT; PERRIS UNION HIGH SCHOOL DISTRICT; RIVERSIDE
10
     UNIFIED SCHOOL DISTRICT; ROMOLAND ELEMENTARY SCHOOL
11   DISTRICT; SAN JACINTO UNIFIED SCHOOL DISTRICT; TEMECULA
     VALLEY UNIFIED SCHOOL DISTRICT; VAL VERDE UNIFIED
12
     SCHOOL DISTRICT; ARCOHE UNION ELEMENTARY SCHOOL
13   DISTRICT; CENTER JOINT UNIFIED SCHOOL DISTRICT; ELK
14
     GROVE UNIFIED SCHOOL DISTRICT; ELVERTA JOINT
     ELEMENTARY SCHOOL DISTRICT; FOLSOM-CORDOVA UNIFIED
15   SCHOOL DISTRICT; GALT JOINT UNION ELEMENTARY SCHOOL
16   DISTRICT; GALT JOINT UNION HIGH SCHOOL DISTRICT;
     NATOMAS UNIFIED SCHOOL DISTRICT; RIVER DELTA JOINT
17
     UNIFIED SCHOOL DISTRICT; ROBLA ELEMENTARY SCHOOL
18   DISTRICT; SACRAMENTO CITY UNIFIED SCHOOL DISTRICT; SAN
     JUAN UNIFIED SCHOOL DISTRICT; TWIN RIVERS UNIFIED
19
     SCHOOL DISTRICT; AROMAS - SAN JUAN UNIFIED SCHOOL
20   DISTRICT; BITTERWATER-TULLY ELEMENTARY SCHOOL
21
     DISTRICT; CIENEGA UNION ELEMENTARY SCHOOL DISTRICT;
     HOLLISTER SCHOOL DISTRICT; JEFFERSON ELEMENTARY
22   SCHOOL DISTRICT; NORTH COUNTY JOINT UNION ELEMENTARY
23   SCHOOL DISTRICT; PANOCHE ELEMENTARY SCHOOL DISTRICT;
     SAN BENITO HIGH SCHOOL DISTRICT; SOUTHSIDE ELEMENTARY
24
     SCHOOL DISTRICT; TRES PINOS UNION ELEMENTARY SCHOOL
25   DISTRICT; WILLOW GROVE UNION ELEMENTARY SCHOOL
     DISTRICT; ADELANTO ELEMENTARY SCHOOL DISTRICT; ALTA
26
     LOMA ELEMENTARY SCHOOL DISTRICT; APPLE VALLEY UNIFIED
27   SCHOOL DISTRICT; BAKER VALLEY UNIFIED SCHOOL DISTRICT;
28                                       PAGE 12 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 14 of 43 Page ID #:280



1    BARSTOW UNIFIED SCHOOL DISTRICT; BEAR VALLEY UNIFIED
2    SCHOOL DISTRICT; CENTRAL ELEMENTARY SCHOOL DISTRICT;
     CHAFFEY JOINT UNION HIGH SCHOOL DISTRICT; CHINO VALLEY
3
     UNIFIED SCHOOL DISTRICT; COLTON JOINT UNIFIED SCHOOL
4    DISTRICT; CUCAMONGA ELEMENTARY SCHOOL DISTRICT;
     ETIWANDA ELEMENTARY SCHOOL DISTRICT; FONTANA UNIFIED
5
     SCHOOL DISTRICT; HELENDALE ELEMENTARY SCHOOL
6    DISTRICT; HESPERIA UNIFIED SCHOOL DISTRICT; LUCERNE
7
     VALLEY UNIFIED SCHOOL DISTRICT; MORONGO UNIFIED
     SCHOOL DISTRICT; MOUNTAIN VIEW ELEMENTARY SCHOOL
8    DISTRICT; MT. BALDY JOINT ELEMENTARY SCHOOL DISTRICT;
9    NEEDLES UNIFIED SCHOOL DISTRICT; ONTARIO-MONTCLAIR
     SCHOOL DISTRICT; ORO GRANDE SCHOOL DISTRICT; REDLANDS
10
     UNIFIED SCHOOL DISTRICT; RIALTO UNIFIED SCHOOL DISTRICT;
11   RIM OF THE WORLD UNIFIED SCHOOL DISTRICT; SAN
     BERNARDINO CITY UNIFIED SCHOOL DISTRICT; SILVER VALLEY
12
     UNIFIED SCHOOL DISTRICT; SNOWLINE JOINT UNIFIED SCHOOL
13   DISTRICT; TRONA JOINT UNIFIED SCHOOL DISTRICT; UPLAND
14
     UNIFIED SCHOOL DISTRICT; VICTOR ELEMENTARY SCHOOL
     DISTRICT; VICTOR VALLEY UNION HIGH SCHOOL DISTRICT;
15   YUCAIPA CALIMESA JOINT UNIFIED SCHOOL DISTRICT; ALPINE
16   UNION ELEMENTARY SCHOOL DISTRICT; BONSALL UNIFIED
     SCHOOL DISTRICT; BORREGO SPRINGS UNIFIED SCHOOL
17
     DISTRICT; CAJON VALLEY UNION SCHOOL DISTRICT; CARDIFF
18   ELEMENTARY SCHOOL DISTRICT; CARLSBAD UNIFIED SCHOOL
     DISTRICT; CHULA VISTA ELEMENTARY SCHOOL DISTRICT;
19
     CORONADO UNIFIED SCHOOL DISTRICT; DEHESA ELEMENTARY
20   SCHOOL DISTRICT; DEL MAR UNION ELEMENTARY SCHOOL
21
     DISTRICT; ENCINITAS UNION ELEMENTARY SCHOOL DISTRICT;
     ESCONDIDO UNION SCHOOL DISTRICT; ESCONDIDO UNION HIGH
22   SCHOOL DISTRICT; FALLBROOK UNION ELEMENTARY SCHOOL
23   DISTRICT; FALLBROOK UNION HIGH SCHOOL DISTRICT;
     GROSSMONT UNION HIGH SCHOOL DISTRICT; JAMUL-DULZURA
24
     UNION ELEMENTARY SCHOOL DISTRICT; JULIAN UNION
25   ELEMENTARY SCHOOL DISTRICT; JULIAN UNION HIGH SCHOOL
     DISTRICT; LA MESA-SPRING VALLEY SCHOOL DISTRICT;
26
     LAKESIDE UNION ELEMENTARY SCHOOL DISTRICT; LEMON
27   GROVE SCHOOL DISTRICT; MOUNTAIN EMPIRE UNIFIED SCHOOL
28                                       PAGE 13 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 15 of 43 Page ID #:281



1    DISTRICT; NATIONAL ELEMENTARY SCHOOL DISTRICT;
2    OCEANSIDE UNIFIED SCHOOL DISTRICT; POWAY UNIFIED
     SCHOOL DISTRICT; RAMONA CITY UNIFIED SCHOOL DISTRICT;
3
     RANCHO SANTA FE ELEMENTARY SCHOOL DISTRICT; SAN DIEGO
4    UNIFIED SCHOOL DISTRICT; SAN DIEGUITO UNION HIGH SCHOOL
     DISTRICT; SAN MARCOS UNIFIED SCHOOL DISTRICT; SAN
5
     PASQUAL UNION ELEMENTARY SCHOOL DISTRICT; SAN YSIDRO
6    ELEMENTARY SCHOOL DISTRICT; SANTEE SCHOOL DISTRICT;
7
     SBC - HIGH TECH HIGH SCHOOL DISTRICT; SBE - AUDEO
     CHARTER II SCHOOL DISTRICT; SBE - BAYPOINT PREPARATORY
8    ACADEMY SAN DIEGO; SBE - COLLEGE PREPARATORY MIDDLE;
9    SBE - GROSSMONT SECONDARY; SBE - SWEETWATER
     SECONDARY; SBE - VISTA SPRINGS CHARTER; SOLANA BEACH
10
     ELEMENTARY SCHOOL DISTRICT; SOUTH BAY UNION SCHOOL
11   DISTRICT; SPENCER VALLEY ELEMENTARY SCHOOL DISTRICT;
     SWEETWATER UNION HIGH SCHOOL DISTRICT; VALLECITOS
12
     ELEMENTARY SCHOOL DISTRICT; VALLEY CENTER-PAUMA
13   UNIFIED SCHOOL DISTRICT; VISTA UNIFIED SCHOOL DISTRICT;
14
     WARNER UNIFIED SCHOOL DISTRICT; SAN FRANCISCO UNIFIED
     SCHOOL DISTRICT; ;SBE - KIPP BAYVIEW ELEMENTARY SCHOOL
15   DISTRICT; SBE - THE NEW SCHOOL OF SAN FRANCISCO SCHOOL
16   DISTRICT; BANTA ELEMENTARY SCHOOL DISTRICT; ESCALON
     UNIFIED SCHOOL DISTRICT; JEFFERSON ELEMENTARY SCHOOL
17
     DISTRICT; LAMMERSVILLE JOINT UNIFIED SCHOOL DISTRICT;
18   LINCOLN UNIFIED SCHOOL DISTRICT; LINDEN UNIFIED SCHOOL
     DISTRICT; LODI UNIFIED SCHOOL DISTRICT; MANTECA UNIFIED
19
     SCHOOL DISTRICT; NEW HOPE ELEMENTARY SCHOOL DISTRICT;
20   NEW JERUSALEM ELEMENTARY SCHOOL DISTRICT; OAK VIEW
21
     UNION ELEMENTARY SCHOOL DISTRICT; RIPON UNIFIED
     SCHOOL DISTRICT; STOCKTON UNIFIED SCHOOL DISTRICT;
22   TRACY JOINT UNIFIED SCHOOL DISTRICT; ATASCADERO
23   UNIFIED SCHOOL DISTRICT; CAYUCOS ELEMENTARY SCHOOL
     DISTRICT; COAST UNIFIED SCHOOL DISTRICT; LUCIA MAR
24
     UNIFIED SCHOOL DISTRICT; PASO ROBLES JOINT UNIFIED
25   SCHOOL DISTRICT; PLEASANT VALLEY JOINT UNION
     ELEMENTARY SCHOOL DISTRICT; SAN LUIS COASTAL UNIFIED
26
     SCHOOL DISTRICT; SAN MIGUEL JOINT UNION SCHOOL
27   DISTRICT; SHANDON JOINT UNIFIED SCHOOL DISTRICT;
28                                       PAGE 14 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 16 of 43 Page ID #:282



1    TEMPLETON UNIFIED SCHOOL DISTRICT; BAYSHORE
2    ELEMENTARY SCHOOL DISTRICT; BELMONT-REDWOOD SHORES
     ELEMENTARY SCHOOL DISTRICT; BRISBANE ELEMENTARY
3
     SCHOOL DISTRICT; BURLINGAME ELEMENTARY SCHOOL
4    DISTRICT; CABRILLO UNIFIED SCHOOL DISTRICT;
     HILLSBOROUGH CITY ELEMENTARY SCHOOL DISTRICT;
5
     JEFFERSON ELEMENTARY SCHOOL DISTRICT; JEFFERSON UNION
6    HIGH SCHOOL DISTRICT; LA HONDA-PESCADERO UNIFIED
7
     SCHOOL DISTRICT; LAS LOMITAS ELEMENTARY SCHOOL
     DISTRICT; MENLO PARK CITY ELEMENTARY SCHOOL DISTRICT;
8    MILLBRAE ELEMENTARY SCHOOL DISTRICT; PACIFICA SCHOOL
9    DISTRICT; PORTOLA VALLEY ELEMENTARY SCHOOL DISTRICT;
     RAVENSWOOD CITY ELEMENTARY SCHOOL DISTRICT;
10
     REDWOOD CITY ELEMENTARY SCHOOL DISTRICT; SAN BRUNO
11   PARK ELEMENTARY SCHOOL DISTRICT; SAN CARLOS
     ELEMENTARY SCHOOL DISTRICT; SAN MATEO UNION HIGH
12
     SCHOOL DISTRICT; SAN MATEO-FOSTER CITY SCHOOL
13   DISTRICT; SEQUOIA UNION HIGH SCHOOL DISTRICT; SOUTH SAN
14
     FRANCISCO UNIFIED SCHOOL DISTRICT; WOODSIDE
     ELEMENTARY SCHOOL DISTRICT; BALLARD ELEMENTARY
15   SCHOOL DISTRICT; BLOCHMAN UNION ELEMENTARY SCHOOL
16   DISTRICT; BUELLTON UNION ELEMENTARY SCHOOL DISTRICT;
     CARPINTERIA UNIFIED SCHOOL DISTRICT; COLD SPRING
17
     ELEMENTARY SCHOOL DISTRICT; COLLEGE ELEMENTARY
18   SCHOOL DISTRICT; CUYAMA JOINT UNIFIED SCHOOL DISTRICT;
     GOLETA UNION ELEMENTARY SCHOOL DISTRICT; GUADALUPE
19
     UNION ELEMENTARY SCHOOL DISTRICT; HOPE ELEMENTARY
20   SCHOOL DISTRICT; LOMPOC UNIFIED SCHOOL DISTRICT; LOS
21
     OLIVOS ELEMENTARY SCHOOL DISTRICT; MONTECITO UNION
     ELEMENTARY SCHOOL DISTRICT; ORCUTT UNION ELEMENTARY
22   SCHOOL DISTRICT; SANTA BARBARA UNIFIED SCHOOL
23   DISTRICT; SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT;
     SANTA MARIA-BONITA SCHOOL DISTRICT; SANTA YNEZ VALLEY
24
     UNION HIGH SCHOOL DISTRICT; SBE - OLIVE GROVE CHARTER –
25   BUELLTON; SBE - OLIVE GROVE CHARTER – LOMPOC; SBE -
     OLIVE GROVE CHARTER - ORCUTT/SANTA MARIA; SBE - OLIVE
26
     GROVE CHARTER - SANTA BARBARA; SOLVANG ELEMENTARY
27   SCHOOL DISTRICT; VISTA DEL MAR UNION SCHOOL DISTRICT;
28                                       PAGE 15 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 17 of 43 Page ID #:283



1    ALUM ROCK UNION ELEMENTARY SCHOOL DISTRICT;
2    BERRYESSA UNION ELEMENTARY SCHOOL DISTRICT; CAMBRIAN
     SCHOOL DISTRICT; CAMPBELL UNION SCHOOL DISTRICT;
3
     CAMPBELL UNION HIGH SCHOOL DISTRICT; CUPERTINO UNION
4    SCHOOL DISTRICT; EAST SIDE UNION HIGH SCHOOL DISTRICT;
     EVERGREEN ELEMENTARY SCHOOL DISTRICT; FRANKLIN-
5
     MCKINLEY ELEMENTARY SCHOOL DISTRICT; FREMONT UNION
6    HIGH SCHOOL DISTRICT; GILROY UNIFIED SCHOOL DISTRICT;
7
     LAKESIDE JOINT SCHOOL DISTRICT; LOMA PRIETA JOINT UNION
     ELEMENTARY SCHOOL DISTRICT; LOS ALTOS ELEMENTARY
8    SCHOOL DISTRICT; LOS GATOS UNION ELEMENTARY SCHOOL
9    DISTRICT; LOS GATOS-SARATOGA UNION HIGH SCHOOL
     DISTRICT; LUTHER BURBANK SCHOOL DISTRICT; METRO
10
     EDUCATION SCHOOL DISTRICT; METROPOLITAN EDUCATION
11   SCHOOL DISTRICT; MILPITAS UNIFIED SCHOOL DISTRICT;
     MORELAND SCHOOL DISTRICT; MORGAN HILL UNIFIED SCHOOL
12
     DISTRICT; MOUNT PLEASANT ELEMENTARY SCHOOL DISTRICT;
13   MOUNTAIN VIEW WHISMAN SCHOOL DISTRICT; MOUNTAIN
14
     VIEW-LOS ALTOS UNION HIGH SCHOOL DISTRICT; OAK GROVE
     ELEMENTARY SCHOOL DISTRICT; ORCHARD ELEMENTARY
15   SCHOOL DISTRICT; PALO ALTO UNIFIED SCHOOL DISTRICT; SAN
16   JOSE UNIFIED SCHOOL DISTRICT; SANTA CLARA UNIFIED
     SCHOOL DISTRICT; SARATOGA UNION ELEMENTARY SCHOOL
17
     DISTRICT; SBE - KIPP NAVIGATE COLLEGE PREP; SBE -
18   PERSEVERANCE PREPARATORY; SUNNYVALE SCHOOL DISTRICT;
     UNION ELEMENTARY SCHOOL DISTRICT; BONNY DOON UNION
19
     ELEMENTARY SCHOOL DISTRICT; HAPPY VALLEY ELEMENTARY
20   SCHOOL DISTRICT; LIVE OAK ELEMENTARY SCHOOL DISTRICT;
21
     MOUNTAIN ELEMENTARY SCHOOL DISTRICT; NORTH SANTA
     CRUZ COUNTY SELPA SCHOOL DISTRICT; PACIFIC ELEMENTARY
22   SCHOOL DISTRICT; PAJARO VALLEY UNIFIED SCHOOL DISTRICT;
23   SAN LORENZO VALLEY UNIFIED SCHOOL DISTRICT; SANTA CRUZ
     CITY ELEMENTARY SCHOOL DISTRICT; SANTA CRUZ CITY
24
     ELEMENTARY/HIGH SCHOOL DISTRICT; SANTA CRUZ CITY HIGH
25   SCHOOL DISTRICT; SBE - WATSONVILLE PREP SCHOOL
     DISTRICT; SCOTTS VALLEY UNIFIED SCHOOL DISTRICT; SOQUEL
26
     UNION ELEMENTARY SCHOOL DISTRICT; ANDERSON UNION
27   HIGH SCHOOL DISTRICT; BELLA VISTA ELEMENTARY SCHOOL
28                                       PAGE 16 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 18 of 43 Page ID #:284



1    DISTRICT; BLACK BUTTE UNION ELEMENTARY SCHOOL
2    DISTRICT; CASCADE UNION ELEMENTARY SCHOOL DISTRICT;
     CASTLE ROCK UNION ELEMENTARY SCHOOL DISTRICT;
3
     COLUMBIA ELEMENTARY SCHOOL DISTRICT; COTTONWOOD
4    UNION ELEMENTARY SCHOOL DISTRICT; ENTERPRISE
     ELEMENTARY SCHOOL DISTRICT; FALL RIVER JOINT UNIFIED
5
     SCHOOL DISTRICT; FRENCH GULCH-WHISKEYTOWN
6    ELEMENTARY SCHOOL DISTRICT; GATEWAY UNIFIED SCHOOL
7
     DISTRICT; GRANT ELEMENTARY SCHOOL DISTRICT; HAPPY
     VALLEY UNION ELEMENTARY SCHOOL DISTRICT; IGO, ONO,
8    PLATINA UNION ELEMENTARY SCHOOL DISTRICT; INDIAN
9    SPRINGS ELEMENTARY SCHOOL DISTRICT; JUNCTION
     ELEMENTARY SCHOOL DISTRICT; MILLVILLE ELEMENTARY
10
     SCHOOL DISTRICT; MOUNTAIN UNION ELEMENTARY SCHOOL
11   DISTRICT; MOUNTAIN VALLEY SPECIAL EDUCATION JPA; NORTH
     COW CREEK ELEMENTARY SCHOOL DISTRICT; OAK RUN
12
     ELEMENTARY SCHOOL DISTRICT; PACHECO UNION
13   ELEMENTARY SCHOOL DISTRICT; REDDING ELEMENTARY
14
     SCHOOL DISTRICT; SHASTA UNION ELEMENTARY SCHOOL
     DISTRICT; SHASTA UNION HIGH SCHOOL DISTRICT; WHITMORE
15   UNION ELEMENTARY SCHOOL DISTRICT; SIERRA-PLUMAS JOINT
16   UNIFIED SCHOOL DISTRICT; WILLIAM (R) ROUSE ROP SCHOOL
     DISTRICT; BIG SPRINGS UNION ELEMENTARY SCHOOL DISTRICT;
17
     BOGUS ELEMENTARY SCHOOL DISTRICT; BUTTE VALLEY
18   UNIFIED SCHOOL DISTRICT; BUTTEVILLE UNION ELEMENTARY
     SCHOOL DISTRICT; DELPHIC ELEMENTARY SCHOOL DISTRICT;
19
     DUNSMUIR ELEMENTARY SCHOOL DISTRICT; DUNSMUIR JOINT
20   UNION HIGH SCHOOL DISTRICT; FORKS OF SALMON
21
     ELEMENTARY SCHOOL DISTRICT; GAZELLE UNION
     ELEMENTARY SCHOOL DISTRICT; GRENADA ELEMENTARY
22   SCHOOL DISTRICT; HAPPY CAMP UNION ELEMENTARY SCHOOL
23   DISTRICT; HORNBROOK ELEMENTARY SCHOOL DISTRICT;
     JUNCTION ELEMENTARY SCHOOL DISTRICT; KLAMATH RIVER
24
     UNION ELEMENTARY SCHOOL DISTRICT; LITTLE SHASTA
25   ELEMENTARY SCHOOL DISTRICT; MCCLOUD UNION
     ELEMENTARY SCHOOL DISTRICT; MONTAGUE ELEMENTARY
26
     SCHOOL DISTRICT; MT. SHASTA UNION ELEMENTARY SCHOOL
27   DISTRICT; SCOTT VALLEY UNIFIED SCHOOL DISTRICT; SEIAD
28                                       PAGE 17 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 19 of 43 Page ID #:285



1    ELEMENTARY SCHOOL DISTRICT; SISKIYOU UNION HIGH
2    SCHOOL DISTRICT; WEED UNION ELEMENTARY SCHOOL
     DISTRICT; WILLOW CREEK ELEMENTARY SCHOOL DISTRICT;
3
     YREKA UNION ELEMENTARY SCHOOL DISTRICT; YREKA UNION
4    HIGH SCHOOL DISTRICT; BENICIA UNIFIED SCHOOL DISTRICT;
     DIXON UNIFIED SCHOOL DISTRICT; FAIRFIELD-SUISUN UNIFIED
5
     SCHOOL DISTRICT; TRAVIS UNIFIED SCHOOL DISTRICT;
6    VACAVILLE UNIFIED SCHOOL DISTRICT; VALLEJO CITY UNIFIED
7
     SCHOOL DISTRICT; ALEXANDER VALLEY UNION ELEMENTARY
     SCHOOL DISTRICT; BELLEVUE UNION SCHOOL DISTRICT;
8    BENNETT VALLEY UNION ELEMENTARY SCHOOL DISTRICT;
9    CINNABAR ELEMENTARY SCHOOL DISTRICT; CLOVERDALE
     UNIFIED SCHOOL DISTRICT; COTATI-ROHNERT PARK UNIFIED
10
     SCHOOL DISTRICT; DUNHAM ELEMENTARY SCHOOL DISTRICT;
11   FORESTVILLE UNION ELEMENTARY SCHOOL DISTRICT; FORT
     ROSS ELEMENTARY SCHOOL DISTRICT; GEYSERVILLE UNIFIED
12
     SCHOOL DISTRICT; GRAVENSTEIN UNION ELEMENTARY SCHOOL
13   DISTRICT; GUERNEVILLE ELEMENTARY SCHOOL DISTRICT;
14
     HARMONY UNION ELEMENTARY SCHOOL DISTRICT;
     HEALDSBURG UNIFIED SCHOOL DISTRICT; HORICON
15   ELEMENTARY SCHOOL DISTRICT; KASHIA ELEMENTARY
16   SCHOOL DISTRICT; KENWOOD SCHOOL DISTRICT; LIBERTY
     ELEMENTARY SCHOOL DISTRICT; MARK WEST UNION
17
     ELEMENTARY SCHOOL DISTRICT; MONTE RIO UNION
18   ELEMENTARY SCHOOL DISTRICT; MONTGOMERY ELEMENTARY
     SCHOOL DISTRICT; OAK GROVE UNION ELEMENTARY SCHOOL
19
     DISTRICT; OLD ADOBE UNION SCHOOL DISTRICT; PETALUMA
20   CITY ELEMENTARY SCHOOL DISTRICT; PETALUMA CITY
21
     ELEMENTARY/JOINT UNION HIGH SCHOOL DISTRICT;
     PETALUMA JOINT UNION HIGH SCHOOL DISTRICT; PINER-
22   OLIVET UNION ELEMENTARY SCHOOL DISTRICT; RINCON
23   VALLEY UNION ELEMENTARY SCHOOL DISTRICT; ROSELAND
     SCHOOL DISTRICT; SANTA ROSA CITY SCHOOLS; SANTA ROSA
24
     ELEMENTARY SCHOOL DISTRICT; SANTA ROSA HIGH SCHOOL
25   DISTRICT; SEBASTOPOL UNION ELEMENTARY SCHOOL
     DISTRICT; SONOMA VALLEY UNIFIED SCHOOL DISTRICT; TWIN
26
     HILLS UNION ELEMENTARY SCHOOL DISTRICT; TWO ROCK
27   UNION SCHOOL DISTRICT; WAUGH ELEMENTARY SCHOOL
28                                       PAGE 18 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 20 of 43 Page ID #:286



1    DISTRICT; WEST SIDE UNION ELEMENTARY SCHOOL DISTRICT;
2    WEST SONOMA COUNTY UNION HIGH SCHOOL DISTRICT;
     WILMAR UNION ELEMENTARY SCHOOL DISTRICT; WINDSOR
3
     UNIFIED SCHOOL DISTRICT; WRIGHT ELEMENTARY SCHOOL
4    DISTRICT; CERES UNIFIED SCHOOL DISTRICT; CHATOM UNION
     SCHOOL DISTRICT; DENAIR UNIFIED SCHOOL DISTRICT; EMPIRE
5
     UNION ELEMENTARY SCHOOL DISTRICT; GRATTON
6    ELEMENTARY SCHOOL DISTRICT; HART-RANSOM UNION
7
     ELEMENTARY SCHOOL DISTRICT; HICKMAN COMMUNITY
     CHARTER SCHOOL DISTRICT; HUGHSON UNIFIED SCHOOL
8    DISTRICT; KEYES UNION SCHOOL DISTRICT; KNIGHTS FERRY
9    ELEMENTARY SCHOOL DISTRICT; MODESTO CITY ELEMENTARY
     SCHOOL DISTRICT; MODESTO CITY HIGH SCHOOL DISTRICT;
10
     MODESTO CITY SCHOOLS; NEWMAN-CROWS LANDING UNIFIED
11   SCHOOL DISTRICT; OAKDALE JOINT UNIFIED SCHOOL DISTRICT;
     PARADISE ELEMENTARY SCHOOL DISTRICT; PATTERSON JOINT
12
     UNIFIED SCHOOL DISTRICT; RIVERBANK UNIFIED SCHOOL
13   DISTRICT; ROBERTS FERRY UNION ELEMENTARY SCHOOL
14
     DISTRICT; SALIDA UNION ELEMENTARY SCHOOL DISTRICT;
     SHILOH ELEMENTARY SCHOOL DISTRICT; STANISLAUS UNION
15   ELEMENTARY SCHOOL DISTRICT; SYLVAN UNION ELEMENTARY
16   SCHOOL DISTRICT; TURLOCK UNIFIED SCHOOL DISTRICT;
     VALLEY HOME JOINT ELEMENTARY SCHOOL DISTRICT;
17
     WATERFORD UNIFIED SCHOOL DISTRICT; BRITTAN
18   ELEMENTARY SCHOOL DISTRICT; BROWNS ELEMENTARY
     SCHOOL DISTRICT; EAST NICOLAUS JOINT UNION HIGH SCHOOL
19
     DISTRICT; FRANKLIN ELEMENTARY SCHOOL DISTRICT; LIVE
20   OAK UNIFIED SCHOOL DISTRICT; MARCUM-ILLINOIS UNION
21
     ELEMENTARY SCHOOL DISTRICT; MERIDIAN ELEMENTARY
     SCHOOL DISTRICT; NUESTRO ELEMENTARY SCHOOL DISTRICT;
22   PLEASANT GROVE JOINT UNION SCHOOL DISTRICT; SUTTER
23   UNION HIGH SCHOOL DISTRICT; WINSHIP-ROBBINS SCHOOL
     DISTRICT; YUBA CITY UNIFIED SCHOOL DISTRICT; ANTELOPE
24
     ELEMENTARY SCHOOL DISTRICT; CORNING UNION
25   ELEMENTARY SCHOOL DISTRICT; CORNING UNION HIGH
     SCHOOL DISTRICT; EVERGREEN UNION SCHOOL DISTRICT;
26
     FLOURNOY UNION ELEMENTARY SCHOOL DISTRICT; GERBER
27   UNION ELEMENTARY SCHOOL DISTRICT; KIRKWOOD
28                                       PAGE 19 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 21 of 43 Page ID #:287



1    ELEMENTARY SCHOOL DISTRICT; LASSEN VIEW UNION
2    ELEMENTARY SCHOOL DISTRICT; LOS MOLINOS UNIFIED
     SCHOOL DISTRICT; RED BLUFF JOINT UNION HIGH SCHOOL
3
     DISTRICT; RED BLUFF UNION ELEMENTARY SCHOOL DISTRICT;
4    REEDS CREEK ELEMENTARY SCHOOL DISTRICT; RICHFIELD
     ELEMENTARY SCHOOL DISTRICT; BURNT RANCH ELEMENTARY
5
     SCHOOL DISTRICT; COFFEE CREEK ELEMENTARY SCHOOL
6    DISTRICT; DOUGLAS CITY ELEMENTARY SCHOOL DISTRICT;
7
     JUNCTION CITY ELEMENTARY SCHOOL DISTRICT; LEWISTON
     ELEMENTARY SCHOOL DISTRICT; MOUNTAIN VALLEY UNIFIED
8    SCHOOL DISTRICT; SOUTHERN TRINITY JOINT UNIFIED SCHOOL
9    DISTRICT; TRINITY ALPS UNIFIED SCHOOL DISTRICT; TRINITY
     CENTER ELEMENTARY SCHOOL DISTRICT; ALLENSWORTH
10
     ELEMENTARY SCHOOL DISTRICT; ALPAUGH UNIFIED SCHOOL
11   DISTRICT; ALTA VISTA ELEMENTARY SCHOOL DISTRICT; BUENA
     VISTA ELEMENTARY SCHOOL DISTRICT; BURTON ELEMENTARY
12
     SCHOOL DISTRICT; COLUMBINE ELEMENTARY SCHOOL
13   DISTRICT; CUTLER-OROSI JOINT UNIFIED SCHOOL DISTRICT;
14
     DINUBA UNIFIED SCHOOL DISTRICT; DUCOR UNION
     ELEMENTARY SCHOOL DISTRICT; EARLIMART ELEMENTARY
15   SCHOOL DISTRICT; EXETER UNIFIED SCHOOL DISTRICT;
16   FARMERSVILLE UNIFIED SCHOOL DISTRICT; HOPE
     ELEMENTARY SCHOOL DISTRICT; HOT SPRINGS ELEMENTARY
17
     SCHOOL DISTRICT; KINGS RIVER UNION ELEMENTARY SCHOOL
18   DISTRICT; LIBERTY ELEMENTARY SCHOOL DISTRICT; LINDSAY
     UNIFIED SCHOOL DISTRICT; MONSON-SULTANA JOINT UNION
19
     ELEMENTARY SCHOOL DISTRICT; OAK VALLEY UNION
20   ELEMENTARY SCHOOL DISTRICT; OUTSIDE CREEK
21
     ELEMENTARY SCHOOL DISTRICT; PALO VERDE UNION
     ELEMENTARY SCHOOL DISTRICT; PIXLEY UNION ELEMENTARY
22   SCHOOL DISTRICT; PLEASANT VIEW ELEMENTARY SCHOOL
23   DISTRICT; PORTERVILLE UNIFIED SCHOOL DISTRICT;
     RICHGROVE ELEMENTARY SCHOOL DISTRICT; ROCKFORD
24
     ELEMENTARY SCHOOL DISTRICT; SAUCELITO ELEMENTARY
25   SCHOOL DISTRICT; SEQUOIA UNION ELEMENTARY SCHOOL
     DISTRICT; SPRINGVILLE UNION ELEMENTARY SCHOOL
26
     DISTRICT; STONE CORRAL ELEMENTARY SCHOOL DISTRICT;
27   STRATHMORE UNION ELEMENTARY SCHOOL DISTRICT;
28                                       PAGE 20 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 22 of 43 Page ID #:288



1    SUNDALE UNION ELEMENTARY SCHOOL DISTRICT; SUNNYSIDE
2    UNION ELEMENTARY SCHOOL DISTRICT; TERRA BELLA UNION
     ELEMENTARY SCHOOL DISTRICT; THREE RIVERS UNION
3
     ELEMENTARY SCHOOL DISTRICT; TIPTON ELEMENTARY
4    SCHOOL DISTRICT; TRAVER JOINT ELEMENTARY SCHOOL
     DISTRICT; TULARE CITY SCHOOL DISTRICT; TULARE JOINT
5
     UNION HIGH SCHOOL DISTRICT; VISALIA UNIFIED SCHOOL
6    DISTRICT; WAUKENA JOINT UNION ELEMENTARY; WOODLAKE
7
     UNIFIED SCHOOL DISTRICT; WOODVILLE UNION ELEMENTARY
     SCHOOL DISTRICT; BELLEVIEW ELEMENTARY SCHOOL
8    DISTRICT; BIG OAK FLAT-GROVELAND UNIFIED SCHOOL
9    DISTRICT; COLUMBIA UNION SCHOOL DISTRICT; CURTIS CREEK
     ELEMENTARY SCHOOL DISTRICT; JAMESTOWN ELEMENTARY
10
     SCHOOL DISTRICT; SONORA ELEMENTARY SCHOOL DISTRICT;
11   SONORA UNION HIGH SCHOOL DISTRICT; SOULSBYVILLE
     ELEMENTARY SCHOOL DISTRICT; SUMMERVILLE ELEMENTARY
12
     SCHOOL DISTRICT; SUMMERVILLE UNION HIGH SCHOOL
13   DISTRICT; TWAIN HARTE SCHOOL DISTRICT; BRIGGS
14
     ELEMENTARY SCHOOL DISTRICT; CONEJO VALLEY UNIFIED
     SCHOOL DISTRICT; FILLMORE UNIFIED SCHOOL DISTRICT;
15   HUENEME ELEMENTARY SCHOOL DISTRICT; MESA UNION
16   ELEMENTARY SCHOOL DISTRICT; MOORPARK UNIFIED SCHOOL
     DISTRICT; MUPU ELEMENTARY SCHOOL DISTRICT; OAK PARK
17
     UNIFIED SCHOOL DISTRICT; OCEAN VIEW SCHOOL DISTRICT;
18   OJAI UNIFIED SCHOOL DISTRICT; OXNARD SCHOOL DISTRICT;
     OXNARD UNION HIGH SCHOOL DISTRICT; PLEASANT VALLEY
19
     SCHOOL DISTRICT; RIO ELEMENTARY SCHOOL DISTRICT; SANTA
20   CLARA ELEMENTARY SCHOOL DISTRICT; SANTA PAULA UNIFIED
21
     SCHOOL DISTRICT; SIMI VALLEY UNIFIED SCHOOL DISTRICT;
     SOMIS UNION SCHOOL DISTRICT; VENTURA UNIFIED SCHOOL
22   DISTRICT; DAVIS JOINT UNIFIED SCHOOL DISTRICT; ESPARTO
23   UNIFIED SCHOOL DISTRICT; WASHINGTON UNIFIED SCHOOL
     DISTRICT; WINTERS JOINT UNIFIED SCHOOL DISTRICT;
24
     WOODLAND JOINT UNIFIED SCHOOL DISTRICT; CAMPTONVILLE
25   ELEMENTARY SCHOOL DISTRICT; MARYSVILLE JOINT UNIFIED
     SCHOOL DISTRICT; PLUMAS LAKE ELEMENTARY SCHOOL
26
     DISTRICT; WHEATLAND SCHOOL DISTRICT; WHEATLAND UNION
27

28                                       PAGE 21 OF 22
                  MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
 Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 23 of 43 Page ID #:289



1    HIGH SCHOOL DISTRICT, as public entities organized and existing pursuant
2    to the laws of the State of California and doing business as public school districts
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          PAGE 22 OF 22
                     MARTINEZ, et al. v. NEWSOM, et al., SUMMONS ATTACHMENT 1
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 24 of 43 Page ID #:290




                         ATTACHMENT TO SUMMONS
                           TO: (Defendants continued)

  TONY THURMOND, in his official capacity as State Superintendent of Public
  Education and Director of Education; CALIFORNIA DEPARTMENT OF
  EDUCATION; STATE BOARD OF EDUCATION; SONIA Y. ANGELL, in
  her official capacity as the State Public Health Officer and Department of Public
  Health Director; CALIFORNIA HEALTH AND HUMAN SERVICES
  AGENCY; CALIFORNIA DEPARTMENT OF PUBLIC HEALTH;
  ALAMEDA COUNTY STUDENT EXCHANGE PROG.; ALAMEDA
  UNIFIED SCHOOL DISTRICT; ALBANY CITY UNIFIED SCHOOL
  DISTRICT; BERKELEY UNIFIED SCHOOL DISTRICT; CALIFORNIA
  SCHOOL FOR THE BLIND (STATE SPECIAL SCHOOL); CALIFORNIA
  SCHOOL FOR THE DEAF-FREMONT (STATE SPECIAL SCHOOL);
  CASTRO VALLEY UNIFIED SCHOOL DISTRICT; DIAGNOSTIC
  CENTER, NORTHERN CALIFORNIA (STATE SPECIAL SCHOOL);
  DUBLIN UNIFIED SCHOOL DISTRICT; EMERY UNIFIED SCHOOL
  DISTRICT; FREMONT UNIFIED SCHOOL DISTRICT; HAYWARD
  UNIFIED SCHOOL DISTRICT; LIVERMORE VALLEY JOINT UNIFIED
  SCHOOL DISTRICT; MOUNTAIN HOUSE ELEMENTARY SCHOOL
  DISTRICT; NEW HAVEN UNIFIED SCHOOL DISTRICT; NEWARK
  UNIFIED SCHOOL DISTRICT; OAKLAND UNIFIED SCHOOL
  DISTRICT; PIEDMONT CITY UNIFIED SCHOOL DISTRICT;
  PLEASANTON UNIFIED SCHOOL DISTRICT; SAN LEANDRO UNIFIED
  SCHOOL DISTRICT; SAN LORENZO UNIFIED SCHOOL DISTRICT;
  SBE - LATITUDE 37.8 HIGH SCHOOL; SUNOL GLEN UNIFIED
  SCHOOL DISTRICT; ALPINE COUNTY UNIFIED SCHOOL DISTRICT;
  AMADOR; COUNTY UNIFIED SCHOOL DISTRICT; BANGOR UNION
  ELEMENTARY SCHOOL DISTRICT; BIGGS UNIFIED SCHOOL
  DISTRICT; CHICO UNIFIED SCHOOL DISTRICT; DURHAM UNIFIED
  SCHOOL DISTRICT; GOLDEN FEATHER UNION; ELEMENTARY
  SCHOOL DISTRICT; GRIDLEY UNIFIED SCHOOL DISTRICT;
  MANZANITA ELEMENTARY SCHOOL DISTRICT; OROVILLE CITY
  ELEMENTARY SCHOOL DISTRICT; OROVILLE UNION HIGH
  SCHOOL DISTRICT; PALERMO UNION ELEMENTARY SCHOOL
  DISTRICT; PARADISE UNIFIED SCHOOL DISTRICT; PIONEER UNION
  ELEMENTARY SCHOOL DISTRICT; THERMALITO UNION
  ELEMENTARY SCHOOL DISTRICT; BRET HARTE UNION HIGH
  SCHOOL DISTRICT; CALAVERAS UNIFIED SCHOOL DISTRICT;
  MARK TWAIN UNION ELEMENTARY SCHOOL DISTRICT;

               ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)      Page 1 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 25 of 43 Page ID #:291




  VALLECITO UNION SCHOOL DISTRICT; COLUSA UNIFIED SCHOOL
  DISTRICT; MAXWELL UNIFIED SCHOOL DISTRICT; PIERCE JOINT
  UNIFIED SCHOOL DISTRICT; WILLIAMS UNIFIED SCHOOL
  DISTRICT; ACALANES UNION HIGH SCHOOL DISTRICT; ANTIOCH
  UNIFIED SCHOOL DISTRICT; BRENTWOOD UNION ELEMENTARY
  SCHOOL DISTRICT; BYRON UNION ELEMENTARY SCHOOL
  DISTRICT; CANYON ELEMENTARY SCHOOL DISTRICT; CONTRA
  COSTA SELPA SCHOOL DISTRICT; JOHN SWETT UNIFIED SCHOOL
  DISTRICT; KNIGHTSEN ELEMENTARY SCHOOL DISTRICT;
  LAFAYETTE ELEMENTARY SCHOOL DISTRICT; LIBERTY UNION
  HIGH SCHOOL DISTRICT; MARTINEZ UNIFIED SCHOOL DISTRICT;
  MORAGA ELEMENTARY SCHOOL DISTRICT; MT. DIABLO UNIFIED
  SCHOOL DISTRICT; OAKLEY UNION ELEMENTARY SCHOOL
  DISTRICT; ORINDA UNION ELEMENTARY SCHOOL DISTRICT;
  PITTSBURG UNIFIED SCHOOL DISTRICT; SAN RAMON VALLEY
  UNIFIED SCHOOL DISTRICT; SBE - JOHN HENRY HIGH SCHOOL
  DISTRICT; SBE - ROCKETSHIP FUTURO ACADEMY; WALNUT
  CREEK ELEMENTARY SCHOOL DISTRICT; WEST CONTRA COSTA
  UNIFIED SCHOOL DISTRICT; DEL NORTE COUNTY UNIFIED
  SCHOOL DISTRICT; BLACK OAK MINE UNIFIED SCHOOL DISTRICT;
  BUCKEYE UNION ELEMENTARY SCHOOL DISTRICT; CAMINO
  UNION ELEMENTARY SCHOOL DISTRICT; EL DORADO UNION
  HIGH SCHOOL DISTRICT; GOLD OAK UNION ELEMENTARY
  SCHOOL DISTRICT; GOLD TRAIL UNION ELEMENTARY SCHOOL
  DISTRICT; INDIAN DIGGINGS ELEMENTARY SCHOOL DISTRICT;
  LAKE TAHOE UNIFIED SCHOOL DISTRICT; LATROBE SCHOOL
  DISTRICT SCHOOL DISTRICT; MOTHER LODE UNION
  ELEMENTARY SCHOOL DISTRICT; PIONEER UNION ELEMENTARY
  SCHOOL DISTRICT; PLACERVILLE UNION ELEMENTARY SCHOOL
  DISTRICT; POLLOCK PINES ELEMENTARY SCHOOL DISTRICT;
  RESCUE UNION ELEMENTARY SCHOOL DISTRICT; SILVER FORK
  ELEMENTARY SCHOOL DISTRICT; ALVINA ELEMENTARY SCHOOL
  DISTRICT; BIG CREEK ELEMENTARY SCHOOL DISTRICT; BURREL
  UNION ELEMENTARY SCHOOL DISTRICT; CARUTHERS UNIFIED
  SCHOOL DISTRICT; CENTRAL UNIFIED SCHOOL DISTRICT; CLAY
  JOINT ELEMENTARY SCHOOL DISTRICT; CLOVIS UNIFIED
  SCHOOL DISTRICT; COALINGA-HURON UNIFIED SCHOOL
  DISTRICT; DIAGNOSTIC CENTER, CENTRAL CALIFORNIA (STATE
  SPECIAL SCHOOL); FIREBAUGH-LAS DELTAS UNIFIED SCHOOL
  DISTRICT; FOWLER UNIFIED SCHOOL DISTRICT; FRESNO UNIFIED

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 2 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 26 of 43 Page ID #:292




  SCHOOL DISTRICT; GOLDEN PLAINS UNIFIED SCHOOL DISTRICT;
  KERMAN UNIFIED SCHOOL DISTRICT; KINGS CANYON JOINT
  UNIFIED SCHOOL DISTRICT; KINGSBURG ELEMENTARY CHARTER
  SCHOOL DISTRICT; KINGSBURG JOINT UNION HIGH SCHOOL
  DISTRICT; LATON JOINT UNIFIED SCHOOL DISTRICT; MENDOTA
  UNIFIED SCHOOL DISTRICT; MONROE ELEMENTARY SCHOOL
  DISTRICT; ORANGE CENTER SCHOOL DISTRICT; PACIFIC UNION
  ELEMENTARY SCHOOL DISTRICT; PARLIER UNIFIED SCHOOL
  DISTRICT; PINE RIDGE ELEMENTARY SCHOOL DISTRICT; RAISIN
  CITY ELEMENTARY SCHOOL DISTRICT; RIVERDALE JOINT
  UNIFIED SCHOOL DISTRICT; SANGER UNIFIED SCHOOL DISTRICT;
  SELMA UNIFIED SCHOOL DISTRICT; SIERRA UNIFIED SCHOOL
  DISTRICT; WASHINGTON COLONY ELEMENTARY SCHOOL
  DISTRICT; WASHINGTON UNIFIED SCHOOL DISTRICT; WEST PARK
  ELEMENTARY SCHOOL DISTRICT; WESTSIDE ELEMENTARY
  SCHOOL DISTRICT; CAPAY JOINT UNION ELEMENTARY SCHOOL
  DISTRICT; HAMILTON UNIFIED SCHOOL DISTRICT SCHOOL
  DISTRICT; LAKE ELEMENTARY SCHOOL DISTRICT; ORLAND
  JOINT UNIFIED SCHOOL DISTRICT; PLAZA ELEMENTARY SCHOOL
  DISTRICT; PRINCETON JOINT UNIFIED SCHOOL DISTRICT; STONY
  CREEK JOINT UNIFIED SCHOOL DISTRICT; WILLOWS UNIFIED
  SCHOOL DISTRICT; ARCATA ELEMENTARY SCHOOL DISTRICT;
  BIG LAGOON UNION ELEMENTARY SCHOOL DISTRICT; BLUE
  LAKE UNION ELEMENTARY SCHOOL DISTRICT; BRIDGEVILLE
  ELEMENTARY SCHOOL DISTRICT; CUDDEBACK UNION
  ELEMENTARY SCHOOL DISTRICT; CUTTEN ELEMENTARY
  SCHOOL DISTRICT; EUREKA CITY SCHOOLS SCHOOL DISTRICT;
  FERNDALE UNIFIED SCHOOL DISTRICT; FIELDBROOK
  ELEMENTARY SCHOOL DISTRICT; FORTUNA ELEMENTARY
  SCHOOL DISTRICT; FORTUNA UNION HIGH SCHOOL DISTRICT;
  FRESHWATER ELEMENTARY SCHOOL DISTRICT; GARFIELD
  ELEMENTARY SCHOOL DISTRICT; GREEN POINT ELEMENTARY
  SCHOOL DISTRICT; HYDESVILLE ELEMENTARY SCHOOL
  DISTRICT; JACOBY CREEK ELEMENTARY SCHOOL DISTRICT;
  KLAMATH-TRINITY JOINT UNIFIED SCHOOL DISTRICT;
  KNEELAND ELEMENTARY SCHOOL DISTRICT; LOLETA UNION
  ELEMENTARY SCHOOL DISTRICT; MAPLE CREEK ELEMENTARY
  SCHOOL DISTRICT; MATTOLE UNIFIED SCHOOL DISTRICT;
  MCKINLEYVILLE UNION ELEMENTARY SCHOOL DISTRICT;
  NORTHERN HUMBOLDT UNION HIGH SCHOOL DISTRICT; ORICK

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 3 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 27 of 43 Page ID #:293




  ELEMENTARY SCHOOL DISTRICT; PACIFIC UNION ELEMENTARY
  SCHOOL DISTRICT; PENINSULA UNION SCHOOL DISTRICT; RIO
  DELL ELEMENTARY SCHOOL DISTRICT; SCOTIA UNION
  ELEMENTARY SCHOOL DISTRICT; SOUTH BAY UNION
  ELEMENTARY SCHOOL DISTRICT; SOUTHERN HUMBOLDT JOINT
  UNIFIED SCHOOL DISTRICT; TRINIDAD UNION ELEMENTARY
  SCHOOL DISTRICT; BRAWLEY ELEMENTARY SCHOOL DISTRICT;
  BRAWLEY UNION HIGH SCHOOL DISTRICT; CALEXICO UNIFIED
  SCHOOL DISTRICT; CALIPATRIA UNIFIED SCHOOL DISTRICT;
  CENTRAL UNION HIGH SCHOOL DISTRICT; EL CENTRO
  ELEMENTARY SCHOOL DISTRICT; HEBER ELEMENTARY SCHOOL
  DISTRICT; HOLTVILLE UNIFIED SCHOOL DISTRICT; IMPERIAL
  UNIFIED SCHOOL DISTRICT; MAGNOLIA UNION ELEMENTARY
  SCHOOL DISTRICT; MCCABE UNION ELEMENTARY SCHOOL
  DISTRICT; MEADOWS UNION ELEMENTARY SCHOOL DISTRICT;
  MULBERRY ELEMENTARY SCHOOL DISTRICT; SAN PASQUAL
  VALLEY UNIFIED SCHOOL DISTRICT; SEELEY UNION
  ELEMENTARY SCHOOL DISTRICT; WESTMORLAND UNION
  ELEMENTARY SCHOOL DISTRICT; BIG PINE UNIFIED SCHOOL
  DISTRICT; BISHOP UNIFIED SCHOOL DISTRICT; DEATH VALLEY
  UNIFIED SCHOOL DISTRICT; INYO COUNTY CAREER TECHNICAL
  EDUCATION; LONE PINE UNIFIED SCHOOL DISTRICT; OWENS
  VALLEY UNIFIED SCHOOL DISTRICT; ROUND VALLEY JOINT
  ELEMENTARY SCHOOL DISTRICT; ARVIN UNION SCHOOL
  DISTRICT; BAKERSFIELD CITY SCHOOL DISTRICT; BEARDSLEY
  ELEMENTARY SCHOOL DISTRICT; BELRIDGE ELEMENTARY
  SCHOOL DISTRICT; BLAKE ELEMENTARY SCHOOL DISTRICT;
  BUTTONWILLOW UNION ELEMENTARY SCHOOL DISTRICT;
  CALIENTE UNION ELEMENTARY SCHOOL DISTRICT; DELANO
  JOINT UNION HIGH SCHOOL DISTRICT; DELANO UNION
  ELEMENTARY SCHOOL DISTRICT; DI GIORGIO ELEMENTARY
  SCHOOL DISTRICT; EDISON ELEMENTARY SCHOOL DISTRICT; EL
  TEJON UNIFIED SCHOOL DISTRICT; ELK HILLS ELEMENTARY
  SCHOOL DISTRICT; FAIRFAX ELEMENTARY SCHOOL DISTRICT;
  FRUITVALE ELEMENTARY SCHOOL DISTRICT; GENERAL SHAFTER
  ELEMENTARY SCHOOL DISTRICT; GREENFIELD UNION SCHOOL
  DISTRICT; KERN HIGH SCHOOL DISTRICT; KERNVILLE UNION
  ELEMENTARY SCHOOL DISTRICT; LAKESIDE UNION SCHOOL
  DISTRICT; LAMONT ELEMENTARY SCHOOL DISTRICT; LINNS
  VALLEY-POSO FLAT UNION SCHOOL DISTRICT; LOST HILLS

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 4 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 28 of 43 Page ID #:294




  UNION ELEMENTARY SCHOOL DISTRICT; MAPLE ELEMENTARY
  SCHOOL DISTRICT; MARICOPA UNIFIED SCHOOL DISTRICT;
  MCFARLAND UNIFIED SCHOOL DISTRICT; MCKITTRICK
  ELEMENTARY SCHOOL DISTRICT; MIDWAY ELEMENTARY
  SCHOOL DISTRICT; MOJAVE UNIFIED SCHOOL DISTRICT; MUROC
  JOINT UNIFIED SCHOOL DISTRICT; NORRIS ELEMENTARY
  SCHOOL DISTRICT; PANAMA-BUENA VISTA UNION SCHOOL
  DISTRICT; POND UNION ELEMENTARY SCHOOL DISTRICT; RAND
  JOINT ELEMENTARY SCHOOL DISTRICT; RICHLAND UNION
  ELEMENTARY SCHOOL DISTRICT; RIO BRAVO-GREELEY UNION
  ELEMENTARY SCHOOL DISTRICT; ROSEDALE UNION
  ELEMENTARY SCHOOL DISTRICT; SEMITROPIC ELEMENTARY
  SCHOOL DISTRICT; SIERRA SANDS UNIFIED SCHOOL DISTRICT;
  SOUTH FORK UNION SCHOOL DISTRICT; SOUTHERN KERN
  UNIFIED SCHOOL DISTRICT; STANDARD ELEMENTARY SCHOOL
  DISTRICT; TAFT CITY SCHOOL DISTRICT; TAFT UNION HIGH
  SCHOOL DISTRICT; TEHACHAPI UNIFIED SCHOOL DISTRICT;
  VINELAND ELEMENTARY SCHOOL DISTRICT; WASCO UNION
  ELEMENTARY SCHOOL DISTRICT; WASCO UNION HIGH SCHOOL
  DISTRICT; ARMONA UNION ELEMENTARY SCHOOL DISTRICT;
  CENTRAL UNION ELEMENTARY SCHOOL DISTRICT; CORCORAN
  JOINT UNIFIED SCHOOL DISTRICT; HANFORD ELEMENTARY
  SCHOOL DISTRICT; HANFORD JOINT UNION HIGH SCHOOL
  DISTRICT; ISLAND UNION ELEMENTARY SCHOOL DISTRICT;
  KINGS RIVER-HARDWICK UNION ELEMENTARY SCHOOL
  DISTRICT; KIT CARSON UNION ELEMENTARY SCHOOL DISTRICT;
  LAKESIDE UNION ELEMENTARY SCHOOL DISTRICT; LEMOORE
  UNION ELEMENTARY SCHOOL DISTRICT; LEMOORE UNION HIGH
  SCHOOL DISTRICT; PIONEER UNION ELEMENTARY SCHOOL
  DISTRICT; REEF-SUNSET UNIFIED SCHOOL DISTRICT;
  KELSEYVILLE UNIFIED SCHOOL DISTRICT; KONOCTI UNIFIED
  SCHOOL DISTRICT; LAKEPORT UNIFIED SCHOOL DISTRICT;
  LUCERNE ELEMENTARY SCHOOL DISTRICT; MIDDLETOWN
  UNIFIED SCHOOL DISTRICT; UPPER LAKE UNIFIED SCHOOL
  DISTRICT; BIG VALLEY JOINT UNIFIED SCHOOL DISTRICT; FORT
  SAGE UNIFIED SCHOOL DISTRICT; JANESVILLE UNION
  ELEMENTARY SCHOOL DISTRICT; JOHNSTONVILLE ELEMENTARY
  SCHOOL DISTRICT; LASSEN UNION HIGH SCHOOL DISTRICT;
  RAVENDALE-TERMO ELEMENTARY SCHOOL DISTRICT;
  RICHMOND ELEMENTARY SCHOOL DISTRICT; SHAFFER UNION

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 5 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 29 of 43 Page ID #:295




  ELEMENTARY SCHOOL DISTRICT; SUSANVILLE ELEMENTARY
  SCHOOL DISTRICT; WESTWOOD UNIFIED SCHOOL DISTRICT; ABC
  UNIFIED SCHOOL DISTRICT; ACTON-AGUA DULCE UNIFIED
  SCHOOL DISTRICT; ALHAMBRA UNIFIED SCHOOL DISTRICT;
  ANTELOPE VALLEY UNION HIGH SCHOOL DISTRICT; ARCADIA
  UNIFIED SCHOOL DISTRICT; AZUSA UNIFIED SCHOOL DISTRICT;
  BALDWIN PARK UNIFIED SCHOOL DISTRICT; BASSETT UNIFIED
  SCHOOL DISTRICT; BELLFLOWER UNIFIED SCHOOL DISTRICT;
  BEVERLY HILLS UNIFIED SCHOOL DISTRICT; BONITA UNIFIED
  SCHOOL DISTRICT; BURBANK UNIFIED SCHOOL DISTRICT;
  CASTAIC UNION SCHOOL DISTRICT; CENTINELA VALLEY UNION
  HIGH SCHOOL DISTRICT; CHARTER OAK UNIFIED SCHOOL
  DISTRICT; CLAREMONT UNIFIED SCHOOL DISTRICT; COMPTON
  UNIFIED SCHOOL DISTRICT; COVINA-VALLEY UNIFIED SCHOOL
  DISTRICT; CULVER CITY UNIFIED SCHOOL DISTRICT;
  DIAGNOSTIC CENTER, SOUTHERN CALIFORNIA (STATE SPECIAL
  SCHOOL); DOWNEY UNIFIED SCHOOL DISTRICT; DUARTE UNIFIED
  SCHOOL DISTRICT; EAST WHITTIER CITY ELEMENTARY SCHOOL
  DISTRICT; EASTSIDE UNION ELEMENTARY SCHOOL DISTRICT; EL
  MONTE CITY SCHOOL DISTRICT; EL MONTE UNION HIGH SCHOOL
  DISTRICT; EL RANCHO UNIFIED SCHOOL DISTRICT; EL SEGUNDO
  UNIFIED SCHOOL DISTRICT; GARVEY ELEMENTARY SCHOOL
  DISTRICT; GLENDALE UNIFIED SCHOOL DISTRICT; GLENDORA
  UNIFIED SCHOOL DISTRICT; GORMAN JOINT SCHOOL DISTRICT
  HACIENDA LA PUENTE UNIFIED SCHOOL DISTRICT; HAWTHORNE
  SCHOOL DISTRICT; HERMOSA BEACH CITY ELEMENTARY
  SCHOOL DISTRICT; HUGHES-ELIZABETH LAKES UNION
  ELEMENTARY SCHOOL DISTRICT; INGLEWOOD UNIFIED SCHOOL
  DISTRICT; KEPPEL UNION ELEMENTARY SCHOOL DISTRICT; LA
  CANADA UNIFIED SCHOOL DISTRICT; LANCASTER ELEMENTARY
  SCHOOL DISTRICT; LAS VIRGENES UNIFIED SCHOOL DISTRICT;
  LAWNDALE ELEMENTARY SCHOOL DISTRICT; LENNOX SCHOOL
  DISTRICT; LITTLE LAKE CITY ELEMENTARY SCHOOL DISTRICT;
  LONG BEACH UNIFIED SCHOOL DISTRICT; LOS ANGELES COUNTY
  OFFICE OF EDUCATION; LOS ANGELES UNIFIED SCHOOL
  DISTRICT; LOS NIETOS SCHOOL DISTRICT; LOWELL JOINT
  SCHOOL DISTRICT; LYNWOOD UNIFIED SCHOOL DISTRICT;
  MANHATTAN BEACH UNIFIED SCHOOL DISTRICT ; MONROVIA
  UNIFIED SCHOOL DISTRICT; MONTEBELLO UNIFIED SCHOOL
  DISTRICT; MOUNTAIN VIEW ELEMENTARY SCHOOL DISTRICT;

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 6 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 30 of 43 Page ID #:296




  NEWHALL SCHOOL DISTRICT; NORWALK-LA MIRADA UNIFIED
  SCHOOL DISTRICT; PALMDALE ELEMENTARY SCHOOL DISTRICT;
  PALOS VERDES PENINSULA UNIFIED SCHOOL DISTRICT;
  PARAMOUNT UNIFIED SCHOOL DISTRICT; PASADENA UNIFIED
  SCHOOL DISTRICT; POMONA UNIFIED SCHOOL DISTRICT;
  REDONDO BEACH UNIFIED SCHOOL DISTRICT; ROSEMEAD
  ELEMENTARY SCHOOL DISTRICT; ROWLAND UNIFIED SCHOOL
  DISTRICT; SAN GABRIEL UNIFIED SCHOOL DISTRICT; SAN
  MARINO UNIFIED SCHOOL DISTRICT; SANTA MONICA-MALIBU
  UNIFIED SCHOOL DISTRICT; SAUGUS UNION SCHOOL DISTRICT;
  SBE - ACADEMIA AVANCE CHARTER; SBE - CELERITY HIMALIA;
  SBE - LOS ANGELES COLLEGE PREP ACADEMY; SBE - NEW WEST
  CHARTER; SBE - PREPA TEC LOS ANGELES HIGH; SBE - THE
  SCHOOL OF ARTS AND ENTERPRISE; SOUTH PASADENA UNIFIED
  SCHOOL DISTRICT; SOUTH WHITTIER ELEMENTARY SCHOOL
  DISTRICT; SULPHUR SPRINGS UNION SCHOOL DISTRICT; TEMPLE
  CITY UNIFIED SCHOOL DISTRICT; TORRANCE UNIFIED SCHOOL
  DISTRICT; VALLE LINDO ELEMENTARY SCHOOL DISTRICT;
  WALNUT VALLEY UNIFIED SCHOOL DISTRICT; WEST COVINA
  UNIFIED SCHOOL DISTRICT; WESTSIDE UNION ELEMENTARY
  SCHOOL DISTRICT; WHITTIER CITY ELEMENTARY SCHOOL
  DISTRICT; WHITTIER UNION HIGH SCHOOL DISTRICT; WILLIAM S.
  HART UNION HIGH SCHOOL DISTRICT; WILSONA ELEMENTARY
  SCHOOL DISTRICT; WISEBURN UNIFIED SCHOOL DISTRICT;
  ALVIEW-DAIRYLAND UNION ELEMENTARY SCHOOL DISTRICT;
  BASS LAKE JOINT UNION ELEMENTARY SCHOOL DISTRICT;
  CHAWANAKEE UNIFIED SCHOOL DISTRICT; CHOWCHILLA
  ELEMENTARY SCHOOL DISTRICT; CHOWCHILLA UNION HIGH
  SCHOOL DISTRICT; GOLDEN VALLEY UNIFIED SCHOOL DISTRICT;
  MADERA UNIFIED SCHOOL DISTRICT; RAYMOND-KNOWLES
  UNION ELEMENTARY SCHOOL DISTRICT; YOSEMITE UNIFIED
  SCHOOL DISTRICT; BOLINAS-STINSON UNION SCHOOL DISTRICT;
  KENTFIELD ELEMENTARY SCHOOL DISTRICT; LAGUNA JOINT
  ELEMENTARY SCHOOL DISTRICT; LAGUNITAS ELEMENTARY
  SCHOOL DISTRICT; LARKSPUR-CORTE MADERA SCHOOL
  DISTRICT; LINCOLN ELEMENTARY SCHOOL DISTRICT; MILL
  VALLEY ELEMENTARY SCHOOL DISTRICT; MILLER CREEK
  ELEMENTARY SCHOOL DISTRICT; NICASIO SCHOOL DISTRICT;
  NOVATO UNIFIED SCHOOL DISTRICT; REED UNION ELEMENTARY
  SCHOOL DISTRICT; ROSS ELEMENTARY SCHOOL DISTRICT; ROSS

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 7 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 31 of 43 Page ID #:297




  VALLEY ELEMENTARY SCHOOL DISTRICT; SAN RAFAEL CITY
  ELEMENTARY SCHOOL DISTRICT; SAN RAFAEL CITY HIGH
  SCHOOL DISTRICT; SAUSALITO MARIN CITY SCHOOL DISTRICT;
  SBE - ROSS VALLEY ELEMENTARY SCHOOL DISTRICT; SHORELINE
  UNIFIED SCHOOL DISTRICT; TAMALPAIS UNION HIGH SCHOOL
  DISTRICT; MARIPOSA COUNTY UNIFIED SCHOOL DISTRICT;
  ANDERSON VALLEY UNIFIED SCHOOL DISTRICT; ARENA UNION
  ELEMENTARY SCHOOL DISTRICT; ARENA UNION
  ELEMENTARY/POINT ARENA JOINT UNION HIGH SCHOOL
  DISTRICT; FORT BRAGG UNIFIED SCHOOL DISTRICT;
  LAYTONVILLE UNIFIED SCHOOL DISTRICT; LEGGETT VALLEY
  UNIFIED SCHOOL DISTRICT; MANCHESTER UNION ELEMENTARY
  SCHOOL DISTRICT; MENDOCINO UNIFIED SCHOOL DISTRICT;
  POINT ARENA JOINT UNION HIGH SCHOOL DISTRICT;
  POTTERVALLEY COMMUNITY UNIFIED SCHOOL DISTRICT;
  ROUND VALLEY UNIFIED SCHOOL DISTRICT; UKIAH UNIFIED
  SCHOOL DISTRICT; WILLITS UNIFIED SCHOOL DISTRICT;
  ATWATER ELEMENTARY SCHOOL DISTRICT; BALLICO-CRESSEY
  ELEMENTARY SCHOOL DISTRICT SCHOOL DISTRICT; DELHI
  UNIFIED SCHOOL DISTRICT; DOS PALOS ORO LOMA JOINT
  UNIFIED SCHOOL DISTRICT; EL NIDO ELEMENTARY SCHOOL
  DISTRICT; GUSTINE UNIFIED SCHOOL DISTRICT; HILMAR
  UNIFIED SCHOOL DISTRICT; LE GRAND UNION ELEMENTARY
  SCHOOL DISTRICT; LE GRAND UNION HIGH SCHOOL DISTRICT;
  LIVINGSTON UNION SCHOOL DISTRICT; LOS BANOS UNIFIED
  SCHOOL DISTRICT; MCSWAIN UNION ELEMENTARY SCHOOL
  DISTRICT; MERCED CITY ELEMENTARY SCHOOL DISTRICT;
  MERCED RIVER UNION ELEMENTARY SCHOOL DISTRICT;
  MERCED UNION HIGH SCHOOL DISTRICT; PLAINSBURG UNION
  ELEMENTARY SCHOOL DISTRICT; PLANADA ELEMENTARY
  SCHOOL DISTRICT; SNELLING-MERCED FALLS UNION
  ELEMENTARY SCHOOL DISTRICT; WEAVER UNION SCHOOL
  DISTRICT; WINTON SCHOOL DISTRICT; MODOC JOINT UNIFIED
  SCHOOL DISTRICT; SURPRISE VALLEY JOINT UNIFIED SCHOOL
  DISTRICT; TULELAKE BASIN JOINT UNIFIED SCHOOL DISTRICT;
  EASTERN SIERRA UNIFIED SCHOOL DISTRICT; MAMMOTH
  UNIFIED SCHOOL DISTRICT; ALISAL UNION SCHOOL DISTRICT;
  BIG SUR UNIFIED SCHOOL DISTRICT; BRADLEY UNION
  ELEMENTARY SCHOOL DISTRICT; CARMEL UNIFIED SCHOOL
  DISTRICT; CHUALAR UNION SCHOOL DISTRICT; GONZALES

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 8 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 32 of 43 Page ID #:298




  UNIFIED SCHOOL DISTRICT; GRAVES ELEMENTARY SCHOOL
  DISTRICT; GREENFIELD UNION ELEMENTARY SCHOOL DISTRICT;
  KING CITY UNION SCHOOL DISTRICT; LAGUNITA ELEMENTARY
  SCHOOL DISTRICT; MISSION UNION ELEMENTARY SCHOOL
  DISTRICT; MONTEREY PENINSULA UNIFIED SCHOOL DISTRICT;
  NORTH MONTEREY COUNTY UNIFIED SCHOOL DISTRICT; PACIFIC
  GROVE UNIFIED SCHOOL DISTRICT; SALINAS CITY ELEMENTARY
  SCHOOL DISTRICT; SALINAS UNION HIGH SCHOOL DISTRICT; SAN
  ANTONIO UNION ELEMENTARY SCHOOL DISTRICT; SAN ARDO
  UNION ELEMENTARY SCHOOL DISTRICT; SAN LUCAS UNION
  ELEMENTARY SCHOOL DISTRICT; SANTA RITA UNION
  ELEMENTARY SCHOOL DISTRICT; SOLEDAD UNIFIED SCHOOL
  DISTRICT; SOUTH MONTEREY COUNTY JOINT UNION HIGH
  SCHOOL DISTRICT; SPRECKELS UNION ELEMENTARY SCHOOL
  DISTRICT; WASHINGTON UNION ELEMENTARY SCHOOL
  DISTRICT; CALISTOGA JOINT UNIFIED SCHOOL DISTRICT;
  HOWELL MOUNTAIN ELEMENTARY SCHOOL DISTRICT; NAPA
  VALLEY UNIFIED SCHOOL DISTRICT; POPE VALLEY UNION
  ELEMENTARY SCHOOL DISTRICT; SAINT HELENA UNIFIED
  SCHOOL DISTRICT; CHICAGO PARK ELEMENTARY SCHOOL
  DISTRICT; CLEAR CREEK ELEMENTARY SCHOOL DISTRICT;
  GRASS VALLEY ELEMENTARY SCHOOL DISTRICT; NEVADA CITY
  ELEMENTARY SCHOOL DISTRICT; ;NEVADA JOINT UNION HIGH
  SCHOOL DISTRICT; PENN VALLEY UNION ELEMENTARY SCHOOL
  DISTRICT; PLEASANT RIDGE UNION ELEMENTARY SCHOOL
  DISTRICT; TWIN RIDGES ELEMENTARY SCHOOL DISTRICT; UNION
  HILL ELEMENTARY SCHOOL DISTRICT; ANAHEIM ELEMENTARY
  SCHOOL DISTRICT; ANAHEIM UNION HIGH SCHOOL DISTRICT;
  BREA-OLINDA UNIFIED SCHOOL DISTRICT; BUENA PARK
  ELEMENTARY SCHOOL DISTRICT; CAPISTRANO UNIFIED SCHOOL
  DISTRICT; CENTRAL ORANGE COUNTY CTE PARTNERSHIP;
  CENTRALIA ELEMENTARY SCHOOL DISTRICT; COLLEGE AND
  CAREER ADVANTAGE; CYPRESS ELEMENTARY SCHOOL DISTRICT;
  FOUNTAIN VALLEY ELEMENTARY SCHOOL DISTRICT;
  FULLERTON ELEMENTARY SCHOOL DISTRICT; FULLERTON JOINT
  UNION HIGH SCHOOL DISTRICT; GARDEN GROVE UNIFIED
  SCHOOL DISTRICT; HUNTINGTON BEACH CITY ELEMENTARY
  SCHOOL DISTRICT; HUNTINGTON BEACH UNION HIGH SCHOOL
  DISTRICT; IRVINE UNIFIED SCHOOL DISTRICT; LA HABRA CITY
  ELEMENTARY SCHOOL DISTRICT; LAGUNA BEACH UNIFIED

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 9 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 33 of 43 Page ID #:299




  SCHOOL DISTRICT; LOS ALAMITOS UNIFIED SCHOOL DISTRICT;
  MAGNOLIA ELEMENTARY SCHOOL DISTRICT; NEWPORT-MESA
  UNIFIED SCHOOL DISTRICT; OCEAN VIEW SCHOOL DISTRICT;
  ORANGE UNIFIED SCHOOL DISTRICT; PLACENTIA-YORBA LINDA
  UNIFIED SCHOOL DISTRICT; SADDLEBACK VALLEY UNIFIED
  SCHOOL DISTRICT; SANTA ANA UNIFIED SCHOOL DISTRICT;
  SAVANNA ELEMENTARY SCHOOL DISTRICT; SBE - MAGNOLIA
  SCIENCE ACADEMY SANTA ANA; TUSTIN UNIFIED SCHOOL
  DISTRICT; WESTMINSTER SCHOOL DISTRICT; OUT-OF-STATE,
  NON-PUBLIC, NON-SECTARIAN SCHOOLS; ACKERMAN CHARTER
  SCHOOL DISTRICT; ALTA-DUTCH FLAT UNION ELEMENTARY
  SCHOOL DISTRICT; AUBURN UNION ELEMENTARY SCHOOL
  DISTRICT; COLFAX ELEMENTARY SCHOOL DISTRICT; DRY CREEK
  JOINT ELEMENTARY SCHOOL DISTRICT; EUREKA UNION SCHOOL
  DISTRICT; FORESTHILL UNION ELEMENTARY SCHOOL DISTRICT;
  LOOMIS UNION ELEMENTARY SCHOOL DISTRICT; NEWCASTLE
  ELEMENTARY SCHOOL DISTRICT; PLACER HILLS UNION
  ELEMENTARY SCHOOL DISTRICT; PLACER UNION HIGH SCHOOL
  DISTRICT; ROCKLIN UNIFIED SCHOOL DISTRICT; ROSEVILLE
  CITY ELEMENTARY SCHOOL DISTRICT; ROSEVILLE JOINT UNION
  HIGH SCHOOL DISTRICT; TAHOE-TRUCKEE UNIFIED SCHOOL
  DISTRICT; WESTERN PLACER UNIFIED SCHOOL DISTRICT;
  PLUMAS UNIFIED SCHOOL DISTRICT; ALVORD UNIFIED SCHOOL
  DISTRICT; BANNING UNIFIED SCHOOL DISTRICT; BEAUMONT
  UNIFIED SCHOOL DISTRICT; CALIFORNIA SCHOOL FOR THE DEAF-
  RIVERSIDE (STATE SPECIAL SCHOOL); COACHELLA VALLEY
  UNIFIED SCHOOL DISTRICT; CORONA-NORCO UNIFIED SCHOOL
  DISTRICT; DESERT CENTER UNIFIED SCHOOL DISTRICT; DESERT
  SANDS UNIFIED SCHOOL DISTRICT; HEMET UNIFIED SCHOOL
  DISTRICT; JURUPA UNIFIED SCHOOL DISTRICT; LAKE ELSINORE
  UNIFIED SCHOOL DISTRICT; MENIFEE UNION ELEMENTARY
  SCHOOL DISTRICT; MORENO VALLEY UNIFIED SCHOOL DISTRICT;
  MURRIETA VALLEY UNIFIED SCHOOL DISTRICT; NUVIEW UNION
  SCHOOL DISTRICT; PALM SPRINGS UNIFIED SCHOOL DISTRICT;
  PALO VERDE UNIFIED SCHOOL DISTRICT; PERRIS ELEMENTARY
  SCHOOL DISTRICT; PERRIS UNION HIGH SCHOOL DISTRICT;
  RIVERSIDE UNIFIED SCHOOL DISTRICT; ROMOLAND
  ELEMENTARY SCHOOL DISTRICT; SAN JACINTO UNIFIED SCHOOL
  DISTRICT; TEMECULA VALLEY UNIFIED SCHOOL DISTRICT; VAL
  VERDE UNIFIED SCHOOL DISTRICT; ARCOHE UNION

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 10 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 34 of 43 Page ID #:300




  ELEMENTARY SCHOOL DISTRICT; CENTER JOINT UNIFIED
  SCHOOL DISTRICT; ELK GROVE UNIFIED SCHOOL DISTRICT;
  ELVERTA JOINT ELEMENTARY SCHOOL DISTRICT; FOLSOM-
  CORDOVA UNIFIED SCHOOL DISTRICT; GALT JOINT UNION
  ELEMENTARY SCHOOL DISTRICT; GALT JOINT UNION HIGH
  SCHOOL DISTRICT; NATOMAS UNIFIED SCHOOL DISTRICT; RIVER
  DELTA JOINT UNIFIED SCHOOL DISTRICT; ROBLA ELEMENTARY
  SCHOOL DISTRICT; SACRAMENTO CITY UNIFIED SCHOOL
  DISTRICT; SAN JUAN UNIFIED SCHOOL DISTRICT; TWIN RIVERS
  UNIFIED SCHOOL DISTRICT; AROMAS - SAN JUAN UNIFIED
  SCHOOL DISTRICT; BITTERWATER-TULLY ELEMENTARY SCHOOL
  DISTRICT; CIENEGA UNION ELEMENTARY SCHOOL DISTRICT;
  HOLLISTER SCHOOL DISTRICT; JEFFERSON ELEMENTARY
  SCHOOL DISTRICT; NORTH COUNTY JOINT UNION ELEMENTARY
  SCHOOL DISTRICT; PANOCHE ELEMENTARY SCHOOL DISTRICT;
  SAN BENITO HIGH SCHOOL DISTRICT; SOUTHSIDE ELEMENTARY
  SCHOOL DISTRICT; TRES PINOS UNION ELEMENTARY SCHOOL
  DISTRICT; WILLOW GROVE UNION ELEMENTARY SCHOOL
  DISTRICT; ADELANTO ELEMENTARY SCHOOL DISTRICT; ALTA
  LOMA ELEMENTARY SCHOOL DISTRICT; APPLE VALLEY UNIFIED
  SCHOOL DISTRICT; BAKER VALLEY UNIFIED SCHOOL DISTRICT;
  BARSTOW UNIFIED SCHOOL DISTRICT; BEAR VALLEY UNIFIED
  SCHOOL DISTRICT; CENTRAL ELEMENTARY SCHOOL DISTRICT;
  CHAFFEY JOINT UNION HIGH SCHOOL DISTRICT; CHINO VALLEY
  UNIFIED SCHOOL DISTRICT; COLTON JOINT UNIFIED SCHOOL
  DISTRICT; CUCAMONGA ELEMENTARY SCHOOL DISTRICT;
  ETIWANDA ELEMENTARY SCHOOL DISTRICT; FONTANA UNIFIED
  SCHOOL DISTRICT; HELENDALE ELEMENTARY SCHOOL
  DISTRICT; HESPERIA UNIFIED SCHOOL DISTRICT; LUCERNE
  VALLEY UNIFIED SCHOOL DISTRICT; MORONGO UNIFIED SCHOOL
  DISTRICT; MOUNTAIN VIEW ELEMENTARY SCHOOL DISTRICT;
  MT. BALDY JOINT ELEMENTARY SCHOOL DISTRICT; NEEDLES
  UNIFIED SCHOOL DISTRICT; ONTARIO-MONTCLAIR SCHOOL
  DISTRICT; ORO GRANDE SCHOOL DISTRICT; REDLANDS UNIFIED
  SCHOOL DISTRICT; RIALTO UNIFIED SCHOOL DISTRICT; RIM OF
  THE WORLD UNIFIED SCHOOL DISTRICT; SAN BERNARDINO CITY
  UNIFIED SCHOOL DISTRICT; SILVER VALLEY UNIFIED SCHOOL
  DISTRICT; SNOWLINE JOINT UNIFIED SCHOOL DISTRICT; TRONA
  JOINT UNIFIED SCHOOL DISTRICT; UPLAND UNIFIED SCHOOL
  DISTRICT; VICTOR ELEMENTARY SCHOOL DISTRICT; VICTOR

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 11 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 35 of 43 Page ID #:301




  VALLEY UNION HIGH SCHOOL DISTRICT; YUCAIPA CALIMESA
  JOINT UNIFIED SCHOOL DISTRICT; ALPINE UNION ELEMENTARY
  SCHOOL DISTRICT; BONSALL UNIFIED SCHOOL DISTRICT;
  BORREGO SPRINGS UNIFIED SCHOOL DISTRICT; CAJON VALLEY
  UNION SCHOOL DISTRICT; CARDIFF ELEMENTARY SCHOOL
  DISTRICT; CARLSBAD UNIFIED SCHOOL DISTRICT; CHULA VISTA
  ELEMENTARY SCHOOL DISTRICT; CORONADO UNIFIED SCHOOL
  DISTRICT; DEHESA ELEMENTARY SCHOOL DISTRICT; DEL MAR
  UNION ELEMENTARY SCHOOL DISTRICT; ENCINITAS UNION
  ELEMENTARY SCHOOL DISTRICT; ESCONDIDO UNION SCHOOL
  DISTRICT; ESCONDIDO UNION HIGH SCHOOL DISTRICT;
  FALLBROOK UNION ELEMENTARY SCHOOL DISTRICT;
  FALLBROOK UNION HIGH SCHOOL DISTRICT; GROSSMONT UNION
  HIGH SCHOOL DISTRICT; JAMUL-DULZURA UNION ELEMENTARY
  SCHOOL DISTRICT; JULIAN UNION ELEMENTARY SCHOOL
  DISTRICT; JULIAN UNION HIGH SCHOOL DISTRICT; LA MESA-
  SPRING VALLEY SCHOOL DISTRICT; LAKESIDE UNION
  ELEMENTARY SCHOOL DISTRICT; LEMON GROVE SCHOOL
  DISTRICT; MOUNTAIN EMPIRE UNIFIED SCHOOL DISTRICT;
  NATIONAL ELEMENTARY SCHOOL DISTRICT; OCEANSIDE UNIFIED
  SCHOOL DISTRICT; POWAY UNIFIED SCHOOL DISTRICT; RAMONA
  CITY UNIFIED SCHOOL DISTRICT; RANCHO SANTA FE
  ELEMENTARY SCHOOL DISTRICT; SAN DIEGO UNIFIED SCHOOL
  DISTRICT; SAN DIEGUITO UNION HIGH SCHOOL DISTRICT; SAN
  MARCOS UNIFIED SCHOOL DISTRICT; SAN PASQUAL UNION
  ELEMENTARY SCHOOL DISTRICT; SAN YSIDRO ELEMENTARY
  SCHOOL DISTRICT; SANTEE SCHOOL DISTRICT; SBC - HIGH TECH
  HIGH SCHOOL DISTRICT; SBE - AUDEO CHARTER II SCHOOL
  DISTRICT; SBE - BAYPOINT PREPARATORY ACADEMY SAN DIEGO;
  SBE - COLLEGE PREPARATORY MIDDLE; SBE - GROSSMONT
  SECONDARY; SBE - SWEETWATER SECONDARY; SBE - VISTA
  SPRINGS CHARTER; SOLANA BEACH ELEMENTARY SCHOOL
  DISTRICT; SOUTH BAY UNION SCHOOL DISTRICT; SPENCER
  VALLEY ELEMENTARY SCHOOL DISTRICT; SWEETWATER UNION
  HIGH SCHOOL DISTRICT; VALLECITOS ELEMENTARY SCHOOL
  DISTRICT; VALLEY CENTER-PAUMA UNIFIED SCHOOL DISTRICT;
  VISTA UNIFIED SCHOOL DISTRICT; WARNER UNIFIED SCHOOL
  DISTRICT; SAN FRANCISCO UNIFIED SCHOOL DISTRICT; ;SBE -
  KIPP BAYVIEW ELEMENTARY SCHOOL DISTRICT; SBE - THE NEW
  SCHOOL OF SAN FRANCISCO SCHOOL DISTRICT; BANTA

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 12 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 36 of 43 Page ID #:302




  ELEMENTARY SCHOOL DISTRICT; ESCALON UNIFIED SCHOOL
  DISTRICT; JEFFERSON ELEMENTARY SCHOOL DISTRICT;
  LAMMERSVILLE JOINT UNIFIED SCHOOL DISTRICT; LINCOLN
  UNIFIED SCHOOL DISTRICT; LINDEN UNIFIED SCHOOL DISTRICT;
  LODI UNIFIED SCHOOL DISTRICT; MANTECA UNIFIED SCHOOL
  DISTRICT; NEW HOPE ELEMENTARY SCHOOL DISTRICT; NEW
  JERUSALEM ELEMENTARY SCHOOL DISTRICT; OAK VIEW UNION
  ELEMENTARY SCHOOL DISTRICT; RIPON UNIFIED SCHOOL
  DISTRICT; STOCKTON UNIFIED SCHOOL DISTRICT; TRACY JOINT
  UNIFIED SCHOOL DISTRICT; ATASCADERO UNIFIED SCHOOL
  DISTRICT; CAYUCOS ELEMENTARY SCHOOL DISTRICT; COAST
  UNIFIED SCHOOL DISTRICT; LUCIA MAR UNIFIED SCHOOL
  DISTRICT; PASO ROBLES JOINT UNIFIED SCHOOL DISTRICT;
  PLEASANT VALLEY JOINT UNION ELEMENTARY SCHOOL
  DISTRICT; SAN LUIS COASTAL UNIFIED SCHOOL DISTRICT; SAN
  MIGUEL JOINT UNION SCHOOL DISTRICT; SHANDON JOINT
  UNIFIED SCHOOL DISTRICT; TEMPLETON UNIFIED SCHOOL
  DISTRICT; BAYSHORE ELEMENTARY SCHOOL DISTRICT;
  BELMONT-REDWOOD SHORES ELEMENTARY SCHOOL DISTRICT;
  BRISBANE ELEMENTARY SCHOOL DISTRICT; BURLINGAME
  ELEMENTARY SCHOOL DISTRICT; CABRILLO UNIFIED SCHOOL
  DISTRICT; HILLSBOROUGH CITY ELEMENTARY SCHOOL
  DISTRICT; JEFFERSON ELEMENTARY SCHOOL DISTRICT;
  JEFFERSON UNION HIGH SCHOOL DISTRICT; LA HONDA-
  PESCADERO UNIFIED SCHOOL DISTRICT; LAS LOMITAS
  ELEMENTARY SCHOOL DISTRICT; MENLO PARK CITY
  ELEMENTARY SCHOOL DISTRICT; MILLBRAE ELEMENTARY
  SCHOOL DISTRICT; PACIFICA SCHOOL DISTRICT; PORTOLA
  VALLEY ELEMENTARY SCHOOL DISTRICT; RAVENSWOOD CITY
  ELEMENTARY SCHOOL DISTRICT; REDWOOD CITY ELEMENTARY
  SCHOOL DISTRICT; SAN BRUNO PARK ELEMENTARY SCHOOL
  DISTRICT; SAN CARLOS ELEMENTARY SCHOOL DISTRICT; SAN
  MATEO UNION HIGH SCHOOL DISTRICT; SAN MATEO-FOSTER
  CITY SCHOOL DISTRICT; SEQUOIA UNION HIGH SCHOOL
  DISTRICT; SOUTH SAN FRANCISCO UNIFIED SCHOOL DISTRICT;
  WOODSIDE ELEMENTARY SCHOOL DISTRICT; BALLARD
  ELEMENTARY SCHOOL DISTRICT; BLOCHMAN UNION
  ELEMENTARY SCHOOL DISTRICT; BUELLTON UNION
  ELEMENTARY SCHOOL DISTRICT; CARPINTERIA UNIFIED SCHOOL
  DISTRICT; COLD SPRING ELEMENTARY SCHOOL DISTRICT;

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 13 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 37 of 43 Page ID #:303




  COLLEGE ELEMENTARY SCHOOL DISTRICT; CUYAMA JOINT
  UNIFIED SCHOOL DISTRICT; GOLETA UNION ELEMENTARY
  SCHOOL DISTRICT; GUADALUPE UNION ELEMENTARY SCHOOL
  DISTRICT; HOPE ELEMENTARY SCHOOL DISTRICT; LOMPOC
  UNIFIED SCHOOL DISTRICT; LOS OLIVOS ELEMENTARY SCHOOL
  DISTRICT; MONTECITO UNION ELEMENTARY SCHOOL DISTRICT;
  ORCUTT UNION ELEMENTARY SCHOOL DISTRICT; SANTA
  BARBARA UNIFIED SCHOOL DISTRICT; SANTA MARIA JOINT
  UNION HIGH SCHOOL DISTRICT; SANTA MARIA-BONITA SCHOOL
  DISTRICT; SANTA YNEZ VALLEY UNION HIGH SCHOOL DISTRICT;
  SBE - OLIVE GROVE CHARTER – BUELLTON; SBE - OLIVE GROVE
  CHARTER – LOMPOC; SBE - OLIVE GROVE CHARTER -
  ORCUTT/SANTA MARIA; SBE - OLIVE GROVE CHARTER - SANTA
  BARBARA; SOLVANG ELEMENTARY SCHOOL DISTRICT; VISTA
  DEL MAR UNION SCHOOL DISTRICT; ALUM ROCK UNION
  ELEMENTARY SCHOOL DISTRICT; BERRYESSA UNION
  ELEMENTARY SCHOOL DISTRICT; CAMBRIAN SCHOOL DISTRICT;
  CAMPBELL UNION SCHOOL DISTRICT; CAMPBELL UNION HIGH
  SCHOOL DISTRICT; CUPERTINO UNION SCHOOL DISTRICT; EAST
  SIDE UNION HIGH SCHOOL DISTRICT; EVERGREEN ELEMENTARY
  SCHOOL DISTRICT; FRANKLIN-MCKINLEY ELEMENTARY SCHOOL
  DISTRICT; FREMONT UNION HIGH SCHOOL DISTRICT; GILROY
  UNIFIED SCHOOL DISTRICT; LAKESIDE JOINT SCHOOL DISTRICT;
  LOMA PRIETA JOINT UNION ELEMENTARY SCHOOL DISTRICT;
  LOS ALTOS ELEMENTARY SCHOOL DISTRICT; LOS GATOS UNION
  ELEMENTARY SCHOOL DISTRICT; LOS GATOS-SARATOGA UNION
  HIGH SCHOOL DISTRICT; LUTHER BURBANK SCHOOL DISTRICT;
  METRO EDUCATION SCHOOL DISTRICT; METROPOLITAN
  EDUCATION SCHOOL DISTRICT; MILPITAS UNIFIED SCHOOL
  DISTRICT; MORELAND SCHOOL DISTRICT; MORGAN HILL
  UNIFIED SCHOOL DISTRICT; MOUNT PLEASANT ELEMENTARY
  SCHOOL DISTRICT; MOUNTAIN VIEW WHISMAN SCHOOL
  DISTRICT; MOUNTAIN VIEW-LOS ALTOS UNION HIGH SCHOOL
  DISTRICT; OAK GROVE ELEMENTARY SCHOOL DISTRICT;
  ORCHARD ELEMENTARY SCHOOL DISTRICT; PALO ALTO UNIFIED
  SCHOOL DISTRICT; SAN JOSE UNIFIED SCHOOL DISTRICT; SANTA
  CLARA UNIFIED SCHOOL DISTRICT; SARATOGA UNION
  ELEMENTARY SCHOOL DISTRICT; SBE - KIPP NAVIGATE COLLEGE
  PREP; SBE - PERSEVERANCE PREPARATORY; SUNNYVALE SCHOOL
  DISTRICT; UNION ELEMENTARY SCHOOL DISTRICT; BONNY DOON

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 14 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 38 of 43 Page ID #:304




  UNION ELEMENTARY SCHOOL DISTRICT; HAPPY VALLEY
  ELEMENTARY SCHOOL DISTRICT; LIVE OAK ELEMENTARY
  SCHOOL DISTRICT; MOUNTAIN ELEMENTARY SCHOOL DISTRICT;
  NORTH SANTA CRUZ COUNTY SELPA SCHOOL DISTRICT; PACIFIC
  ELEMENTARY SCHOOL DISTRICT; PAJARO VALLEY UNIFIED
  SCHOOL DISTRICT; SAN LORENZO VALLEY UNIFIED SCHOOL
  DISTRICT; SANTA CRUZ CITY ELEMENTARY SCHOOL DISTRICT;
  SANTA CRUZ CITY ELEMENTARY/HIGH SCHOOL DISTRICT; SANTA
  CRUZ CITY HIGH SCHOOL DISTRICT; SBE - WATSONVILLE PREP
  SCHOOL DISTRICT; SCOTTS VALLEY UNIFIED SCHOOL DISTRICT;
  SOQUEL UNION ELEMENTARY SCHOOL DISTRICT; ANDERSON
  UNION HIGH SCHOOL DISTRICT; BELLA VISTA ELEMENTARY
  SCHOOL DISTRICT; BLACK BUTTE UNION ELEMENTARY SCHOOL
  DISTRICT; CASCADE UNION ELEMENTARY SCHOOL DISTRICT;
  CASTLE ROCK UNION ELEMENTARY SCHOOL DISTRICT;
  COLUMBIA ELEMENTARY SCHOOL DISTRICT; COTTONWOOD
  UNION ELEMENTARY SCHOOL DISTRICT; ENTERPRISE
  ELEMENTARY SCHOOL DISTRICT; FALL RIVER JOINT UNIFIED
  SCHOOL DISTRICT; FRENCH GULCH-WHISKEYTOWN
  ELEMENTARY SCHOOL DISTRICT; GATEWAY UNIFIED SCHOOL
  DISTRICT; GRANT ELEMENTARY SCHOOL DISTRICT; HAPPY
  VALLEY UNION ELEMENTARY SCHOOL DISTRICT; IGO, ONO,
  PLATINA UNION ELEMENTARY SCHOOL DISTRICT; INDIAN
  SPRINGS ELEMENTARY SCHOOL DISTRICT; JUNCTION
  ELEMENTARY SCHOOL DISTRICT; MILLVILLE ELEMENTARY
  SCHOOL DISTRICT; MOUNTAIN UNION ELEMENTARY SCHOOL
  DISTRICT; MOUNTAIN VALLEY SPECIAL EDUCATION JPA; NORTH
  COW CREEK ELEMENTARY SCHOOL DISTRICT; OAK RUN
  ELEMENTARY SCHOOL DISTRICT; PACHECO UNION ELEMENTARY
  SCHOOL DISTRICT; REDDING ELEMENTARY SCHOOL DISTRICT;
  SHASTA UNION ELEMENTARY SCHOOL DISTRICT; SHASTA UNION
  HIGH SCHOOL DISTRICT; WHITMORE UNION ELEMENTARY
  SCHOOL DISTRICT; SIERRA-PLUMAS JOINT UNIFIED SCHOOL
  DISTRICT; WILLIAM (R) ROUSE ROP SCHOOL DISTRICT; BIG
  SPRINGS UNION ELEMENTARY SCHOOL DISTRICT; BOGUS
  ELEMENTARY SCHOOL DISTRICT; BUTTE VALLEY UNIFIED
  SCHOOL DISTRICT; BUTTEVILLE UNION ELEMENTARY SCHOOL
  DISTRICT; DELPHIC ELEMENTARY SCHOOL DISTRICT; DUNSMUIR
  ELEMENTARY SCHOOL DISTRICT; DUNSMUIR JOINT UNION HIGH
  SCHOOL DISTRICT; FORKS OF SALMON ELEMENTARY SCHOOL

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 15 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 39 of 43 Page ID #:305




  DISTRICT; GAZELLE UNION ELEMENTARY SCHOOL DISTRICT;
  GRENADA ELEMENTARY SCHOOL DISTRICT; HAPPY CAMP UNION
  ELEMENTARY SCHOOL DISTRICT; HORNBROOK ELEMENTARY
  SCHOOL DISTRICT; JUNCTION ELEMENTARY SCHOOL DISTRICT;
  KLAMATH RIVER UNION ELEMENTARY SCHOOL DISTRICT;
  LITTLE SHASTA ELEMENTARY SCHOOL DISTRICT; MCCLOUD
  UNION ELEMENTARY SCHOOL DISTRICT; MONTAGUE
  ELEMENTARY SCHOOL DISTRICT; MT. SHASTA UNION
  ELEMENTARY SCHOOL DISTRICT; SCOTT VALLEY UNIFIED
  SCHOOL DISTRICT; SEIAD ELEMENTARY SCHOOL DISTRICT;
  SISKIYOU UNION HIGH SCHOOL DISTRICT; WEED UNION
  ELEMENTARY SCHOOL DISTRICT; WILLOW CREEK ELEMENTARY
  SCHOOL DISTRICT; YREKA UNION ELEMENTARY SCHOOL
  DISTRICT; YREKA UNION HIGH SCHOOL DISTRICT; BENICIA
  UNIFIED SCHOOL DISTRICT; DIXON UNIFIED SCHOOL DISTRICT;
  FAIRFIELD-SUISUN UNIFIED SCHOOL DISTRICT; TRAVIS UNIFIED
  SCHOOL DISTRICT; VACAVILLE UNIFIED SCHOOL DISTRICT;
  VALLEJO CITY UNIFIED SCHOOL DISTRICT; ALEXANDER VALLEY
  UNION ELEMENTARY SCHOOL DISTRICT; BELLEVUE UNION
  SCHOOL DISTRICT; BENNETT VALLEY UNION ELEMENTARY
  SCHOOL DISTRICT; CINNABAR ELEMENTARY SCHOOL DISTRICT;
  CLOVERDALE UNIFIED SCHOOL DISTRICT; COTATI-ROHNERT
  PARK UNIFIED SCHOOL DISTRICT; DUNHAM ELEMENTARY
  SCHOOL DISTRICT; FORESTVILLE UNION ELEMENTARY SCHOOL
  DISTRICT; FORT ROSS ELEMENTARY SCHOOL DISTRICT;
  GEYSERVILLE UNIFIED SCHOOL DISTRICT; GRAVENSTEIN UNION
  ELEMENTARY SCHOOL DISTRICT; GUERNEVILLE ELEMENTARY
  SCHOOL DISTRICT; HARMONY UNION ELEMENTARY SCHOOL
  DISTRICT; HEALDSBURG UNIFIED SCHOOL DISTRICT; HORICON
  ELEMENTARY SCHOOL DISTRICT; KASHIA ELEMENTARY SCHOOL
  DISTRICT; KENWOOD SCHOOL DISTRICT; LIBERTY ELEMENTARY
  SCHOOL DISTRICT; MARK WEST UNION ELEMENTARY SCHOOL
  DISTRICT; MONTE RIO UNION ELEMENTARY SCHOOL DISTRICT;
  MONTGOMERY ELEMENTARY SCHOOL DISTRICT; OAK GROVE
  UNION ELEMENTARY SCHOOL DISTRICT; OLD ADOBE UNION
  SCHOOL DISTRICT; PETALUMA CITY ELEMENTARY SCHOOL
  DISTRICT; PETALUMA CITY ELEMENTARY/JOINT UNION HIGH
  SCHOOL DISTRICT; PETALUMA JOINT UNION HIGH SCHOOL
  DISTRICT; PINER-OLIVET UNION ELEMENTARY SCHOOL
  DISTRICT; RINCON VALLEY UNION ELEMENTARY SCHOOL

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 16 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 40 of 43 Page ID #:306




  DISTRICT; ROSELAND SCHOOL DISTRICT; SANTA ROSA CITY
  SCHOOLS; SANTA ROSA ELEMENTARY SCHOOL DISTRICT; SANTA
  ROSA HIGH SCHOOL DISTRICT; SEBASTOPOL UNION
  ELEMENTARY SCHOOL DISTRICT; SONOMA VALLEY UNIFIED
  SCHOOL DISTRICT; TWIN HILLS UNION ELEMENTARY SCHOOL
  DISTRICT; TWO ROCK UNION SCHOOL DISTRICT; WAUGH
  ELEMENTARY SCHOOL DISTRICT; WEST SIDE UNION
  ELEMENTARY SCHOOL DISTRICT; WEST SONOMA COUNTY UNION
  HIGH SCHOOL DISTRICT; WILMAR UNION ELEMENTARY SCHOOL
  DISTRICT; WINDSOR UNIFIED SCHOOL DISTRICT; WRIGHT
  ELEMENTARY SCHOOL DISTRICT; CERES UNIFIED SCHOOL
  DISTRICT; CHATOM UNION SCHOOL DISTRICT; DENAIR UNIFIED
  SCHOOL DISTRICT; EMPIRE UNION ELEMENTARY SCHOOL
  DISTRICT; GRATTON ELEMENTARY SCHOOL DISTRICT; HART-
  RANSOM UNION ELEMENTARY SCHOOL DISTRICT; HICKMAN
  COMMUNITY CHARTER SCHOOL DISTRICT; HUGHSON UNIFIED
  SCHOOL DISTRICT; KEYES UNION SCHOOL DISTRICT; KNIGHTS
  FERRY ELEMENTARY SCHOOL DISTRICT; MODESTO CITY
  ELEMENTARY SCHOOL DISTRICT; MODESTO CITY HIGH SCHOOL
  DISTRICT; MODESTO CITY SCHOOLS; NEWMAN-CROWS LANDING
  UNIFIED SCHOOL DISTRICT; OAKDALE JOINT UNIFIED SCHOOL
  DISTRICT; PARADISE ELEMENTARY SCHOOL DISTRICT;
  PATTERSON JOINT UNIFIED SCHOOL DISTRICT; RIVERBANK
  UNIFIED SCHOOL DISTRICT; ROBERTS FERRY UNION
  ELEMENTARY SCHOOL DISTRICT; SALIDA UNION ELEMENTARY
  SCHOOL DISTRICT; SHILOH ELEMENTARY SCHOOL DISTRICT;
  STANISLAUS UNION ELEMENTARY SCHOOL DISTRICT; SYLVAN
  UNION ELEMENTARY SCHOOL DISTRICT; TURLOCK UNIFIED
  SCHOOL DISTRICT; VALLEY HOME JOINT ELEMENTARY SCHOOL
  DISTRICT; WATERFORD UNIFIED SCHOOL DISTRICT; BRITTAN
  ELEMENTARY SCHOOL DISTRICT; BROWNS ELEMENTARY
  SCHOOL DISTRICT; EAST NICOLAUS JOINT UNION HIGH SCHOOL
  DISTRICT; FRANKLIN ELEMENTARY SCHOOL DISTRICT; LIVE OAK
  UNIFIED SCHOOL DISTRICT; MARCUM-ILLINOIS UNION
  ELEMENTARY SCHOOL DISTRICT; MERIDIAN ELEMENTARY
  SCHOOL DISTRICT; NUESTRO ELEMENTARY SCHOOL DISTRICT;
  PLEASANT GROVE JOINT UNION SCHOOL DISTRICT; SUTTER
  UNION HIGH SCHOOL DISTRICT; WINSHIP-ROBBINS SCHOOL
  DISTRICT; YUBA CITY UNIFIED SCHOOL DISTRICT; ANTELOPE
  ELEMENTARY SCHOOL DISTRICT; CORNING UNION ELEMENTARY

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 17 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 41 of 43 Page ID #:307




  SCHOOL DISTRICT; CORNING UNION HIGH SCHOOL DISTRICT;
  EVERGREEN UNION SCHOOL DISTRICT; FLOURNOY UNION
  ELEMENTARY SCHOOL DISTRICT; GERBER UNION ELEMENTARY
  SCHOOL DISTRICT; KIRKWOOD ELEMENTARY SCHOOL DISTRICT;
  LASSEN VIEW UNION ELEMENTARY SCHOOL DISTRICT; LOS
  MOLINOS UNIFIED SCHOOL DISTRICT; RED BLUFF JOINT UNION
  HIGH SCHOOL DISTRICT; RED BLUFF UNION ELEMENTARY
  SCHOOL DISTRICT; REEDS CREEK ELEMENTARY SCHOOL
  DISTRICT; RICHFIELD ELEMENTARY SCHOOL DISTRICT; BURNT
  RANCH ELEMENTARY SCHOOL DISTRICT; COFFEE CREEK
  ELEMENTARY SCHOOL DISTRICT; DOUGLAS CITY ELEMENTARY
  SCHOOL DISTRICT; JUNCTION CITY ELEMENTARY SCHOOL
  DISTRICT; LEWISTON ELEMENTARY SCHOOL DISTRICT;
  MOUNTAIN VALLEY UNIFIED SCHOOL DISTRICT; SOUTHERN
  TRINITY JOINT UNIFIED SCHOOL DISTRICT; TRINITY ALPS
  UNIFIED SCHOOL DISTRICT; TRINITY CENTER ELEMENTARY
  SCHOOL DISTRICT; ALLENSWORTH ELEMENTARY SCHOOL
  DISTRICT; ALPAUGH UNIFIED SCHOOL DISTRICT; ALTA VISTA
  ELEMENTARY SCHOOL DISTRICT; BUENA VISTA ELEMENTARY
  SCHOOL DISTRICT; BURTON ELEMENTARY SCHOOL DISTRICT;
  COLUMBINE ELEMENTARY SCHOOL DISTRICT; CUTLER-OROSI
  JOINT UNIFIED SCHOOL DISTRICT; DINUBA UNIFIED SCHOOL
  DISTRICT; DUCOR UNION ELEMENTARY SCHOOL DISTRICT;
  EARLIMART ELEMENTARY SCHOOL DISTRICT; EXETER UNIFIED
  SCHOOL DISTRICT; FARMERSVILLE UNIFIED SCHOOL DISTRICT;
  HOPE ELEMENTARY SCHOOL DISTRICT; HOT SPRINGS
  ELEMENTARY SCHOOL DISTRICT; KINGS RIVER UNION
  ELEMENTARY SCHOOL DISTRICT; LIBERTY ELEMENTARY
  SCHOOL DISTRICT; LINDSAY UNIFIED SCHOOL DISTRICT;
  MONSON-SULTANA JOINT UNION ELEMENTARY SCHOOL
  DISTRICT; OAK VALLEY UNION ELEMENTARY SCHOOL DISTRICT;
  OUTSIDE CREEK ELEMENTARY SCHOOL DISTRICT; PALO VERDE
  UNION ELEMENTARY SCHOOL DISTRICT; PIXLEY UNION
  ELEMENTARY SCHOOL DISTRICT; PLEASANT VIEW ELEMENTARY
  SCHOOL DISTRICT; PORTERVILLE UNIFIED SCHOOL DISTRICT;
  RICHGROVE ELEMENTARY SCHOOL DISTRICT; ROCKFORD
  ELEMENTARY SCHOOL DISTRICT; SAUCELITO ELEMENTARY
  SCHOOL DISTRICT; SEQUOIA UNION ELEMENTARY SCHOOL
  DISTRICT; SPRINGVILLE UNION ELEMENTARY SCHOOL DISTRICT;
  STONE CORRAL ELEMENTARY SCHOOL DISTRICT; STRATHMORE

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)   Page 18 of 19
Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 42 of 43 Page ID #:308




  UNION ELEMENTARY SCHOOL DISTRICT; SUNDALE UNION
  ELEMENTARY SCHOOL DISTRICT; SUNNYSIDE UNION
  ELEMENTARY SCHOOL DISTRICT; TERRA BELLA UNION
  ELEMENTARY SCHOOL DISTRICT; THREE RIVERS UNION
  ELEMENTARY SCHOOL DISTRICT; TIPTON ELEMENTARY SCHOOL
  DISTRICT; TRAVER JOINT ELEMENTARY SCHOOL DISTRICT;
  TULARE CITY SCHOOL DISTRICT; TULARE JOINT UNION HIGH
  SCHOOL DISTRICT; VISALIA UNIFIED SCHOOL DISTRICT;
  WAUKENA JOINT UNION ELEMENTARY; WOODLAKE UNIFIED
  SCHOOL DISTRICT; WOODVILLE UNION ELEMENTARY SCHOOL
  DISTRICT; BELLEVIEW ELEMENTARY SCHOOL DISTRICT; BIG
  OAK FLAT-GROVELAND UNIFIED SCHOOL DISTRICT; COLUMBIA
  UNION SCHOOL DISTRICT; CURTIS CREEK ELEMENTARY SCHOOL
  DISTRICT; JAMESTOWN ELEMENTARY SCHOOL DISTRICT;
  SONORA ELEMENTARY SCHOOL DISTRICT; SONORA UNION HIGH
  SCHOOL DISTRICT; SOULSBYVILLE ELEMENTARY SCHOOL
  DISTRICT; SUMMERVILLE ELEMENTARY SCHOOL DISTRICT;
  SUMMERVILLE UNION HIGH SCHOOL DISTRICT; TWAIN HARTE
  SCHOOL DISTRICT; BRIGGS ELEMENTARY SCHOOL DISTRICT;
  CONEJO VALLEY UNIFIED SCHOOL DISTRICT; FILLMORE UNIFIED
  SCHOOL DISTRICT; HUENEME ELEMENTARY SCHOOL DISTRICT;
  MESA UNION ELEMENTARY SCHOOL DISTRICT; MOORPARK
  UNIFIED SCHOOL DISTRICT; MUPU ELEMENTARY SCHOOL
  DISTRICT; OAK PARK UNIFIED SCHOOL DISTRICT; OCEAN VIEW
  SCHOOL DISTRICT; OJAI UNIFIED SCHOOL DISTRICT; OXNARD
  SCHOOL DISTRICT; OXNARD UNION HIGH SCHOOL DISTRICT;
  PLEASANT VALLEY SCHOOL DISTRICT; RIO ELEMENTARY
  SCHOOL DISTRICT; SANTA CLARA ELEMENTARY SCHOOL
  DISTRICT; SANTA PAULA UNIFIED SCHOOL DISTRICT; SIMI
  VALLEY UNIFIED SCHOOL DISTRICT; SOMIS UNION SCHOOL
  DISTRICT; VENTURA UNIFIED SCHOOL DISTRICT; DAVIS JOINT
  UNIFIED SCHOOL DISTRICT; ESPARTO UNIFIED SCHOOL
  DISTRICT; WASHINGTON UNIFIED SCHOOL DISTRICT; WINTERS
  JOINT UNIFIED SCHOOL DISTRICT; WOODLAND JOINT UNIFIED
  SCHOOL DISTRICT; CAMPTONVILLE ELEMENTARY SCHOOL
  DISTRICT; MARYSVILLE JOINT UNIFIED SCHOOL DISTRICT;
  PLUMAS LAKE ELEMENTARY SCHOOL DISTRICT; WHEATLAND
  SCHOOL DISTRICT; WHEATLAND UNION HIGH SCHOOL DISTRICT,
  as public entities organized and existing pursuant to the laws of the State of
  California and doing business as public school districts, Defendants.

              ATTACHMENT TO SUMMONS (2) TO: (DEFENDANTS CONTINUED)     Page 19 of 19
     Case 5:20-cv-01796-DMG-KK Document 24 Filed 09/08/20 Page 43 of 43 Page ID #:309

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-01796-DMG-KK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
